 In theMatter Of.STANDARD OIL COMPANY, STANDARDOIL COMPANY OFNEW JERSEYandCONGRESSOF INDUSTRIALORGANIZATIONSCase No. C_ 2160.=Decided August 12, 19.4,2Jurisdiction:oil refining industry.Unfair Labor PracticesCompanij-Dominated Unions:domination after effective date of Act of "Plan",in existence from 1918 to 1937, which was admittedly initiated and furnishedsupport by the respondents-"Associations" which succeeded "Plan"heldlike-wise dominated when they were in effect, merely minor revisions of the "Plan",and when the respondents did not disestablish the "Plan" and did not make therequisite "change" or "line of fracture" between the "Plan" and the "Associa-tion"; other incidental assistance to the "Associations".Remedial.Orders: employers ordered. to cease and desist unfair labor practicesand to cease and desist from giving effect to contracts with dominated unions,dominated unions ordered disestablished.Definitions:held:that the relationship between the respondents was such, and.the officials of the parent company had so acted, as to constitute the parentcompany an "employer".Practice and Procedure:dismissal of earlier charges by the. Regional Director,after investigation but without the issuance of a complaint,heldnot to constitutean adjudication on the merits and not to bar the Board from proceedingfurther.Mr. Daniel Baker,for the Board,...Mr.William' A. Dougherty,of New York City, for Standard OilCompany..Mr. Luke W. Finlay,andMr. C. Horace Tuttle,of New York City,for Standard Oil Company of New Jersey.Mr. Samuel L. Rothbard,of Newark, N. J., for the C. I. O.Mr. Harry D. Field,of Jersey City, N. J., for Bayonne Association.Mr. Horace A. Teass,of New York City, for Bayway Association:,Mr. John C. Flanigan,andMr. Dominric J. Hart,of Jersey City, N. J:;for Eagle Association.Mr. George A. Koplow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a second amended charge duly filed on June 30, 1941," by Con-gress of Industrial Organizations, herein called the C. I. 0., theThe original charge was filed on June 21, 1939, andan amended charge on October 5,1939; both were against Standard 011 Company of New Jersey solely.43 N. L. R. B., No. 2.12 STANDARD OIL COMPANYi3National Labor Relations Board, herein called the Board, by theRegional Director for the Second Region '(New York City), issuedits. complaint dated July 14, 1941, against Standard Oil Companyand Standard Oil Company of New Jersey, herein called the respond-ents,2 alleging that the respondents had engaged in and were engagingin unfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (2), and Section 2 (6-) and (7) of the National LaborRelations Act, 49 Stat. 449,herein called the Act. 'Copies. of the com-.plaint accompanied by notices of hearing were duly served upon therespondents, the C. I. 0., and Bayway Refinery Employees' Associa-tion, Bayonne Refinery Employees' Association, and Eagle RefineryEmployees' Association, herein called the Associations.With respect to the unfair labor practices, the complaint alleged insubstance (a) that about April 1, 1918, the parent company formed,created,maintained, and established a plan known as IndustrialRepresentation Plan, herein called the Plan, at its Bayway, Bayonne,and Eagle Refineries, herein collectively -called the New Jersey Works;that it continued to maintain and dominate the administration of the'Plant among its-employees at the New Jersey Works up to 1927 whentitle to the New Jersey Works was transferred by the parent companyto the Delaware Company, and that thereafter both respondents con-tinned to maintain and dominate the Plan in respects specified in thecomplaint; (b) that during April and May 1937 the respondents formedand caused to be formed, created; established, and maintained, at theNew-Jersey Works, in ways specified in the complaint, labor organiza-tions. known respectively as Bayway, :Bayonne, and Eagle RefineryEmployees' Associations, that thereafter the Plan discontinued opera-tions under the name of the Plan, and that the Associations are con--tiniiations and extensions of the Plan, and successors to it; (c) thatfrom about November 1936, the respondents have urged, persuaded,and warned their employees at the New Jersey Works to refrain fromaiding, becoming, or remaining nienibers of the C. I.' O., and havediscouraged membership in the C. I. O. by attacking, discrediting, anddisparaging theC. I. O. and its leaders; and (d) that on December 8,1937; the Delaware Company executed bargaining contracts with the,Associations, which contracts renewed themselves annually, 'and that,the Associations were established, maintained,. and assisted by therespondents and were not the representatives of the employees. in theunits covered by the contracts at the time they were executed, asrequired by Section 9 (a) of the Act.2 Standard Oil Company, incorporated in New Jersey, is generally hereinafter referred toasA the parent company.Standard Oil Company of New Jersey,a wholly owned subsidiary,incorporated in Delaware, is generally hereinafter referred to as the Delaware Company. 14DECISIONSOF, NATIONALLABOR RELATIONS BOARDOn July 22,'1941, the Bayonne Association filed a. "Demand` forBill of Particulars" directed to the C.. I. 0., and another documententitled "Motions" wherein,inter alia,-(a)itmoved to intervene; (b)it requested the C. I. O. to answer its demands for particulars ; and(c)-.it requested that the. place of hearing be transferred from New.-York.City to Bayonne, New Jersey.On July 25, the Regional Direc-tor granted the motion to intervene; did not rule on the demand forparticulars, since- it was addressed to the C. 1. 0.; and, denied..therequest for traasfer. of..the hearing.On August 11,' the respondentsrespectively filed motions and answers; wherein,,inter alia,: itwasmoved (a)-that all or'certain specified portions of: the complaint be,dismissed, and ,(b) that certain specified portions. of the. complaintbe made more definite and. certain, 'or alternatively, that the Boardfurnish a bill of particulars-.On: August 19 the Bayway. Associationfi1e&a motion ;to' intervene.The respondents in their respective answers. admitted certain. allega_,tionswith respect to their,businesses, admitted that the C.. I. O:; the.Plan, and the Associations were labor organizations, admitted certain,other facts alleged in- the complaint, averred- the existence of others,and denied the alleged, unfair labor practices; they also set up certainaffirmative defense-s.3 . The Associations filed no answers.Pursuant to notice, a hearing .was held beginning on Septeinber 11,1941,4 and ending, on November 24, 1941, . at New York :City, beforeSamuel H. Jaffee, the Trial.Examiner, duly designated by-the ChiefTrial Examiner.At the opening.of the hearing, the Eagle Associationfiled a motion to intervene.. The Trial Examiner thereupon grantedthe pending motions of the. three. Associations to. intervene, the participation of the Associations as intervenors being limited to the alle-gations concerning Section 8 (2) of the Act.All parties were repre-sented by counsel and participated in the hearing.Full opportunity.As an affirmative defense the respondents contend that the dismissal of certain earliercharges alleging that-the Delaware Companysponsored and dominated the Associations inviolationof Sections (1), andconstituted a-final adjudication of the mattersin dispute in the instant case and that the Board is barred from proceeding further. Theearlier charges were filed in March 1938 and were dismissed by the Regional Director inJune1938, after an investigation.but before .a complaint was issued.Following the dis-missal the Delaware Company posted certain notices at the request of the Regional Director.In similar cases we have frequentlyheld that "Nocontention based upon the doctrine ofres adjudicata canprevail since the foriner case was dismissed before hearing wasreachedand without opportunity for adjudication of the merits."Matter of Sharon Optical Com-pany, Inc. and-.Albert L. Ludrick,11 N. L.R. B. 859, 864;Matter of Harry A.Half, doing'businessasThe halfManufacturingCompanyandInternational Ladies' GarmentWorkers';Union, 16 N. L.,R.B. 667,682;Matterof Ingram ManufacturingCompanyandTextileWorkers Organizing Committee,5 N. L. R.B. 908, 911. In the instantcasethe originalcharges were dismissedby theRegionalDirectoreven before a complaint.was Issued, andthe DelawareCompany.was not prejudiced.as a. resultof the RegionalDirector's letter noti-fying it of the dismissal.A fortiori,the Board is not estopped from proceeding on the.present charges. '4 The RegionalDirectorhad continuedthe dateof hearing three times.The BayonneAssociation had moved on July 22 for a continuance. STANDARD OIL COMPA\Y15to. be heard,;to. examine and cross-examine witnesses,and to intro-duce evidence bearing.on the issues was afforded all. parties.At thebeginning;of the hearing,counsel for the respondents.argued theirmotions to-dismiss, and counsel,for the,Bayonne Association.orallymoved and argued that the complaint be dismissed as to said Asso-ciation..Counsel for the Bayonne Association also pressed his demandfor particulars,which had been directedto the C.I.0., and his motionthat the hearing be transferred to Bayonne,New Jersey.The TrialExaminer granted the.motions of the .respondents for a bill of. par-ticulars to a specified,extent, denied the remainder of such motions,denied.all-other,pending motions,,and denied the Bayonne Associa-tion's demand for particulars.The Trial Examiner also stated thathe would_grant continuances at.appropriate times throughout the hear-ing if.they appeared to be necessary because of his denialof motions,and reserved,"such,furthe.r action-as may seem appropriate"oil -accountthereof.Certain continuances were granted later in the hearing.. atthe request of counsel-for the respondents, and permission to defercross-examination of 'several Board witnesses was granted until. alater stage of the hearing. ,During the course of the hearing, onSeptember 17, 1941,counsel for the Boad filed particulars in responseto the Trial Examiner's ruling.At the conclusion of the Board's case,counsel for the respondentsand.. for Ithe Associations..moved to dismiss the entire complaint andvarious portions thereof.The motions were denied.At the coriclu=sion of the hearing, the parties renewed these motions and, counsel forthe Board.moved to strike a portion of the respondents' answers.The.Trial Examiner reserved his ruling on such motions at the hearing anddenied them in his Intermediate Report except to the extent that theyare consistent with the findings of, fact, conclusions of law, and recom-mendations of the Trial Examiner contained in said IntermediateReport.A motion by counsel for the Board to amend the pleadingsto conform to the proof as to minor variations,such as in.names and'dates, was allowed.During the course of the hearing the Trial Exam-iner made rulings on-other motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.At the conclusion of the hearing,counsel for theDelaware Company, the.Bayway Association,and the Board arguedorally before the Trial Examiner and later they,together with counselfor the parent company,submitted briefs to the Trial Examiner.On April 3,1942, the Trial Examiner issued his Intermediate Report,copies ofwhich wereduly served upon all pal-ties,finding that therespondents had engaged in and were engaging in unfair-labor prac-tices affecting.coinmerce,within the meaning of Section 8(1) and (2) 16DECISIONSOF NATIONALLABOR RELATIONS BOARDand Section 2 (6) and (7) of the Act.He recommended that therespondents cease and desist therefrom and from giving effect to-theircontracts with the three Associations, and that they take certain affirm-ative action to effectuate the policies of the Act.Exceptions to theIntermediate Report were filed by the respondents jointly, by BaywayAssociation, and -by Bayonne Association, and briefs- in support oftheir respective exceptions were filed by the respondents jointly, andby Bayway Association.Pursuant to notice served on all parties, a hearing was held beforethe Board in Washington, D. C., on July 7, 1942., for the purpose. oforal argument.The respondents, Bayway Association, BayonneAssociation, and Eagle Association were represented by counsel andparticipated in the hearing.The Board has considered the exceptionsand briefs of the parties and, insofar as the exceptions are inconsistentwith the findings, conclusions, and order below, finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE.RESPONDENTSStandard Oil Company; the parent company, was iilcor'porated in1882 under the laws of the State of New Jersey and has its principaloffice and place of business in New York City. It now operates solelyas a,holding company.The complaint alleges, the answers admit, andwe find, that it owns all the stock of' more than 50 subsidiary corpora-tions, and the majority of the stock of-more than 30'subsidiary corpora-tions, situated in the United States and foreign countries. - Many ofthese subsidiaries in turn control still other' subsidiaries.The sub-sidiaries, generally, produce, refine, transport, buy, and sell crude.petroleum and petroleum products, and produce, buy, sell,` transport,and distribute Iiatural gas.Standard Oil Company of New "Jersey, the Delaware Company,was incorporated under the laws of the State of Delaware as a whollyowiled subsidiary of Standard Oil Company and has its ' principaloffice and place of business at New York City, It is eng;iged'in therefining of crude petroleum and the production and sale of gasolineand allied products. It owns all or a substantial, part of the stockof several subsidiary corporations which are similarly engaged. Itowns and operates refineries in New Jersey and other States.The "New Jersey Works" consists of the Bayway, Bayonne, andEagle Refineries, located respectively at Linden, Bayonne, and JerseyCity, New Jersey. The parent company owned and operated the NewJerseyWorks until August 29, 1927, when it was' transferred to the 'STANDARD OIL. COMPANY17Delaware Company, which has exclusively owned and operated itsince that date.The purpose of the transfer was mainly to improvethe efficiencyof the operations.No appreciable change in the physical operationsresulted from this transfer, and the Delaware Company formallyadopted all the labor policies previously observed by the parent coin-pany.The name "New'J.ersey Works" is applied to the three NewJersey refineries for the reason, as testified to by the generalmanagerof the New Jersey Works, that no one of them is a complete oil refineryin itself; they are,complementary rather than supplementary, andall three make up a complete oil refinery.Each specializes in certainproducts and, moreover, certain other products are not always com-pleted at one refinery, part of the processing operations being com-pleted at another.During the year 1940, the New Jersey Works did a total businessinvolving approximately' 1,694,851,600 gallons of various productshaving a refinery value of over $86,000,000, of which substantially morethan 50 percent went into interstate and export business.The parentcompany in its answer denies the jurisdiction of the Board as to it.The Delaware Company, on the other' hand, admits that the NewJersey Works. is engaged in interstate and foreign commerce, and con-cedes the jurisdiction of the Board.Further facts as to the relationship between and the allegedintegra-tion df the two respondents are detailed-hereinafter.II.THE ORGANIZATIONS INVOLVEDThe Industrial Representation Plan was,' and the Congress of In-dustrialOrganizations, Bayway Refinery, Employees' Association,Bayonne Refinery Employees' Association, and Eagle Refinery Em-ployees' Association are labor organizations..admitting.to membershipemployees at the New Jersey Works.III.TIIE UNFAIR LABOR PRACTICESA. The origin of the Plan; its structure; its administration to -1935The Plan originated with and was devised by the Company in 1918.On or about March 25 of that year the Companyissued an"Announce-ment and-Invitation to Employees" directed to the wage-earner em-The past tense is here used as a matter of convenience.The complaint alleges in effectthat the Associations are the Plan by another name.eAs stated above, the Delaware Company took over the operation of the New Jerseyworks in 1927.References to' the "Company"or to the.."Management"throughout are tothe company or management operating the refineries at the time referred to unless the con-traryis indicated.The situation existing before July 5, 1935, the effective date of the Act,is of course relevant to a 'consideration of the activities after the passage of the Act. SeeN. L. R. B.v. Pacific Greyhound Lines;Inc.,303 U. S. 261.481039-42-vol. 43-2 18DECISIONS OF. NATIONALLABOR RELATIONS BOARDployees of the New Jersey Works to elect representatives.from amongthemselves to represent them in dealing with the management in nat-ters of -mutual interest.The announcement divided the "plants intoelection divisions and indicated the number of representatives to beelected-fron7 each division based upon one representative for each.150employees.-The announcement set the -date for the election as March27, described the 'election procedure to be .followed, and defined; theeligibility of the employee representatives. . The,first election was heldon March.27 on. company property, approximately .96 percent of theeligible.employees, participating...Management officials and the.super-,visory,. ;force were not allowed to. vote.Thereupon, on April 1, 1918,provisions prepared by,the Company were agreed upon between man-agement and. the elected employee representatives, ,covering; the ein-ployment department, discipline, right of-appeal, wage adjustments,and joint conferenceprocedure.This agreement,,with various.changesand supplements of a relatively: minor nature,,remained'in effect at theNew Jersey Works. until sometime.',m 1937 as more fully hereinafter,set out.All hourly rated employees were entitled to participate in the Plan.The power of the employees to choose their On representatives wasl,imited.by the Plan, which. restricted their choice to employees of,thedivision from which elected.Moreover, if all- elected representativeleft .the service of the Company or transferred to another division. heautomatically ceased holding office.There was no provision-in thePlan for any organization among the employee representatives.However, at each refinery they elected a secretary and, beginning in 1933,a chairman.The Plan made no provision for meetings of the membership, nor forany action of the membership other than the-annual:elections.Underthe original agreement the employee representatives met at least quar-terly in joint conference with an equal number of management repre-sentatives of the refinery involved, and the representatives of all threeplants met annually in a combined joint conference with managementrepresentatives from the three plants.,The management representa-tives at these conferences consisted of the plant superintendent of theparticular plant involved, department heads, and foremen of the vari-ous divisions of the refinery from which the employee representativeswere elected.Members of the personnel staff of the participating'refinery were also present, and usually other persons connected withmanagement attended, often at the request of employee representatives:-7A conference in which management representatives and employee representatives of aparticular refinery: participated was referred to either as a' "joint conference"or it "local, -joint conference." _A,conference in which management and employee representatives of thethree refineries'met together was referred. to as a "combined joint conference."A "divi-sional, conference'lwas a conference of management and employee representatives of^a divi-sion of a particular refinery. STANDARD OIL COMPANY19.However, only, officially designated: management representatives andelected employee representatives voted on questions arising at the-conference.Pursuant to agreement in joint conference, shortly after inceptionof the Plan, Executive Councils were set-up in each plait composedof an equal number of management representatives and employeerepresentatives.. These Executive Councils met at -the different- refin-eries from time to time between joint conferences.,While the workof the local -and-'.'combiiied'joint :conferences and of the ExecutiveCouncils: was devoted mainly to . the handling of employee- grievancestheir work covered wages, hours, and :working conditions in general:Under ahe conference and Executive Council procedure, 'a vote of a-majority of the - management and employee representativesi:was.necessary for action.Beginning in :1934, at the request of the employee : representat.ives; -combined joint conferences were. held regularly every 3 months:, .-The.Executive Councils were thereupon discontinued and local joint con-ferences. began. to be held in each.of the 2 months between the combinedjoint, conferences. , Joint conferences and combined joint. conferenceswere held on company property, except for:the annual joint conferenceheld in conjunction ; with the. dinner. and entertainment. furnished bythe Company to management, and employee representatives shortly.after the annual. elections.These latter meetings were usually held atthe-Newark Athletic Club or a Newark hotel, with the.Company payingall expenses. . The,superintendent of the particular refinery involvedand the general manager of the New. Jersey. Works - automaticallyacted as.chairmen;at.the local joint conferences and the combined joint-conferences,. respectively.It was the custom in most instances to voteopenly, rather than by secret ballot, on questions coming up at. the,-conferences.A company secretary or stenographer took notes, and later, verbatimminutes, of what occurred at;. each- conference, and .then prepared. a'narrative condensed .account. thereof which was :checked by the secre=tary of the employee representatives.After 1933 the.employees whohad been selected by the representatives as their combined secretaryand combined chairman were present when the minutes of combinedjoint conferences. were being,prepared by the company stenographer.Front 1920 to April, 1937 the narrative.minutes were printed by the .Company and, distributed to the employees of the three refineriesthrough boxes inside the gates of the plant.The Company bore all-the: expenses of taking and distributing the minutes.Attendance atthe various local and combined joint conferences, as well as participa-tion in :the preparation of the minutes,' was on company time with noloss of, pay to. the participants. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employee representatives occasionally met by themselves inrecesses during joint conferences,and beginning about 1933 they metby themselves in local caucuses in connectionwithjoint conferences,and in combined caucuses in connection with combined joint con-ferences.Beginning about.1934 the employee representatives met oncompany property during working,hours, without loss of pay,at eachplant for a short time prior to the holding of the monthly joint con-ference there;and the employee representatives of the three plants metat least quarterly in combined caucuses during working hours andwithout loss.of pay.Until April 23,,1937, employee representativeswere notified of scheduled caucuses on company property by noticesdrafted in the Company's personnel office and distributed by the plantmailing system.At the Eagle Refinery, where the number of employees was rela--tively small's the employees formed in 1934.the Eagle Works Repre-sentation Club so that they would have a place to discuss with theirrepresentatives various matters taken up at the joint conferences.The Club met about once a month. 'It waslimited tonon-supervisoryemployees,virtually all of whom were members. It collected dues;was entirely self-supporting,and -met off company time and property.Later the same year a Bayonne Representation Club was organizedalong the same lines as the Eagle Club. - At theBayway Refinery nosuch olitside.ametings were held during the life of the Plan,;althoughone.department of the refinery, -the. Steam and Power Department,had a Club which in part served the same function but which" waslimited to the interests of the members of that particular department.The elections of employee representatives were held annually duringthe month ofApril.The Company bore all election expenses andprovided the. ballots and the boxes.Until 1934, elections were con-ductedjointly bycompany representatives and tellers selected by theemployee representatives.The- employees in each division-were can-vassed for their votes on the.job during working hoiirs.About -1933the Company turned the conduct of the'elections over to the employeerepresentatives...The elections,however, continued to be conductedduring working hours, and substantially-in the salve manner as before,with the Company continuingto payall the expenses thereof, includ-ing paying the tellers their regular wages.The elections held in April..1937 were conducted by an Election Board selected by. the employeerepresentatives of each plant.The Company,however, paid for theprinting of the election rules and the ballots, and for the time of thetellers spent in tabulating the ballots in the respective personnel offices.s The number of eligible wage-earner employees at the Eagle Refinery dropped from1,191 in 1918 to 461 in 1937.After the organization of the Associations in 1937 the EagleRefinery was reorganized as the Eagle Division of the-Bayonne Refinery and was placedunder the supervision of the superintendent of the latter refinery. STANDARD OIL COMPANY21The entire expense of administration of the Plan was borne by .theCompany, which also furnished supplies and stenographic services tothe employee representatives.Employee representatives not only metor conferred with management on representation matters without.lossof pay, but were permitted to meet,their constituents on the job. andto, attend to other representation duties, also without loss of pay.Moreover, when theyattended joint conferences they were either notrequired to work their shifts that day or they were excused fromworking the remainder of the shift after the conference had concluded.If they attended a conference on one of their days off they were givenanother,day off in lieu thereof later.Besides the entertainment andthe dinner furnished at the annual combined joint conferences,*and thetransportation thereto, the representatives were furnished lunches atmanyjoint caucuses.No change could be effected in the Plan without the consent of topmanagement,although changes could be proposed by either the em-ployee.representatives or management.In 1934 the Company pro=posed to each group that an arbitration clause be included in the Plan.This was. accepted.atBayway,but was rejected at .the other'-tworefineries.In 1927,as found above,title to and the operation of the New JerseyWorkswas transferred by the parent company to the Delaware Com-pany.Thereupon,the Delaware Company by resolution ratified thelabor policies of'the parent company and continued the same, includingthe Plan,in effect.B. Administration of the Plan and other events=1935 toApril 12,1937The- ilnpending passage of the National Labor Relations Bill in 1935caused serious concern among company executives and employee rep-resentatives, 'At 'the annual combined joint conference of .April 30,1935, over.which Carringer presided,C. E. Shaw; assistant-head ofthe Industrial Relations Department of the parent company, stated'The respondents' officials met with most frequently in the events 'to be described, andwho held these offices through.1937 and thereafter (some of them were promoted to moreresponsible positions after 1937) are as follows :In the parent company:Frank W. Pierce,' executive assistant to the president;and headof the Industrial Relations Department.In. the Delaware Company:Offices in New York:Frank W. Abrams, president ; Chester F. Smith, vice president ;J.R. Carringer, assistant general manager of manufacturing operations ; Ralph L. Mason,head of the Industrial Relations Department; Owen A. Humphrey, Coordinator of.Indus-trialRelations (Humphrey is under Mason, and divides his time between the New Yorkoffice and the New Jersey Works).New JerseyWorks: George H. Mettam, general manager ; Dr. M. R. Meacham, superin-tendent Bayway Refinery ; S. J. Tydeman, superintendent Bayonne Refinery ; W. A. Eberle,superintendent Eagle Refinery ;'John. Burr, personnel manager at Bayway; Milton C, Hagen,personnelmanager at Bayonne. 22DECISIONSOF NATIONAL.LABOR RELATIONS BOARDthat if the Bill became law the Plan would either "have to go" or thatitwould be very difficult to operate it under the Act without revisions,although it "might be able to continue."During the meeting bothShaw and Carringer praised the Plan' highly, and at the conclusion ofthe meeting the employee representatives voted to meet with Shawthe next day so that-the employee representatives could decide whataction to take.In consequence, the employee representatives shortlycirculated a petition in the refineries directed to members of Congress,calling for defeat of the Bill.The Company was aware of this activityand approved of it.At a joint conference held at the Bayway Refinery on July 11, 1935,following the passage of the Act, a letter dated June 28, 1935, fromAbrams, president of the Delaware Company, to Vice-President Smithwas read.This letter said in substance that 'a statement of the Com-pany's position was desirable in view of legislative developments con-cerning the Bill; that Smith should "pass along" the Company'sposition; which was "to deal with the employees in any way they desire,"The letterconcluded as follows : "In summation, please advise your people thatregardless-of whether or not the Wagner Bill becomes law, we willmaintain the Industrial Representation Plan, as we have in the pastseventeen years, so long as any of our employees desire to deal withthe Company through this *medium?'-At-a combined caucus of 'the employee representatives held at theBayway Refinery on September 25, 1936, the representatives went onrecord as being 100 percent behind the. Plan, and appointed a committee-to draft a reply to certain newspapers. which'ha'd'printed articles indi-cating that the Plan might-affiliate -with -the C. I. 0.; this, the repre-sentatives; felt, -was- derogatory to the Plan.committee drafted a letter to the newspapers wherein the Plan washighly praised and wherein.it was indicated that it would continue byitself.Mimeographed statements of what took place at the meetingof the 25th were-prepared on company equipment to distribute to em-ployees:This was done with the knowledge of company officials andduring working hours. ;The considerable C. I. O. activity occurring' about this' time through-out_the country,disturbed the . employee. representatives.In December1936, John L. Lewis, then head of that organization, invited. a numberof employee representatives .o, the New Jersey Works to meet with himto discuss possible unionization of the oil industry.Approximatelysix of them weht to Washington on January 23, 1937, and conferredwith Lewis.Their primary purpose was to obtain information; andthe resu'lt.of the conference with Lewis was that they were unimpressed-with the-idea of affiliating with the C. I. 0. In an article inTheBayonne Timesof January 25, 1937, Lewis was quoted as saying that STANDARD OIL:COMPANY23the Act would "outlaw company unions in the oil industry,and theoil workers must prepare in the only way they have-jjarticipation inand with theC. I: 0."The trip to Washington considerably incensed other representativesand employees,with the result that those who had made the trip tookpains to point out that they had gone to Washington merely as indi-viduals and not, as employee representatives,and for the purpose ofgetting information rather thanwith any thoughtof favoring affilia-tion withthe C. I.O.At a combined joint conference held on Jan-nary 29, Thomas W. McMillan, combined chairman of the employee-representa.tives,requested the management's permission to draft anewspaper release to counteractpublicity which hadappeared in thenewspapers.'He said that the purpose of the-trip toWashington had-been'merely educational,that the-representatives'had gone on recordat a caucus as being 100 percent back of the Plan, that the representa-tives-believed in employee representation,and that they wished toexpress this sentiment through'the newspapers.Another represents=tive indicated'concern as to the effect of the Act upon the Plan.Gen-eralManager Mettam,- who presided at the conference,replied thatthe "best legal talent in the country"was 'of the opinion that the Actwould be upset,but that'even if the Act were upheld,other forms ofcollective bargaining could not compare with the Plan.He said thatthe Plan had been in effect 19 years,that'the Company paid top wages,had a 36-hour week and the best working conditions in thecountry,and that Senator-Wagner had been quoted as `sayingthatthe'Act wasnever intended to upset'effective;employee representation plans.Mettam concluded by saying that the employees need 'not worry aboutthe continuance of the Plan and that he could give them "real assuranceso far as-it ishumanly possibleto:do'so, that ,the representation planwill continue."McMillan responded that Mettam's remarks had 'been"very reassuring"and that he hoped Mettam's statement would be car-ried'fully'in the minutes 10 so that the employees could be "reassured."On the same day or the following day, at a combined caucus ofemployee representatives held at the Bayway plant during workinghours, the representatives agreed that,various newspaper articles-abouttheWashington conference were "contrary to 'fact" and appointed acommittee of officers from the three plants'to draft a reply. ',Thereply was mimeographed on a company duplicating machine, on com-pany stationery,and was distributed,allwith the knowledge of 'the'Company.The statement reiterated- that the trip had been made toWashington by employee representatives in their individual capaci-ties "for the.purpose of securing information",that the representativesat a combined caucus"again went on record unanimously in-declaration10 It was.Minutes of combined joint conferences and joint conferences, both of the Planand the Associations, are in evidence. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their faith in the present employee representation plan"; and thatitwas. "their firm feeling that their Representation. Plan offers theworkers the best form of collective bargaining."Copies of this state-ment accordingly appeared in the local newspapers and thus becamegenerally known among the employees."Nor was the activity of the C. I. 0. without some reaction in the.official publications of the Company.. Thus, in the. February 1937issue-ofThe Lamp,official publication of the parent company whichwas.generally distributed to the employees of the New Jersey Works,there appeared. an editorial entitled "Industrial Wars Without a Vic-tory."Therein it was stated that reversion was sometimes made "tothe barbaric test of victory by. intimidation"; that the law protected"professional disturbers" some of whom "are in the United Statesillegally"; that while "not a perfect device' ....itmeans aneconomic.loss ofnationwide concern' if strife is .to be substituted nowfor peaceful negotiation"; that "There are fields for both" industrialrepresentation and.labor unions; and that "Goodresults can be ob-tained -by collective bargaining through an agency which is the volun-tary choice of the employees, if their selected representatives andthose. speaking. for management., show an honest intent at arriving ata fair middle ground."The editorial, concluded that where "em-ployees have organized (among themselves) for collective bargain-timidation, they.have a perfect machine for avoiding labor disputes..That is the fundamental idea of democracy in government."In March. 1937, the C. I.. 0. announced that on April 5 it wouldbegin an organizationaldrive in the oil industry in New Jersey.Thisperturbed the employee representatives, and" at a combined caucusheld at the Baywayplant on March 12, 1937, there was considerablediscussion_of the subject. ' Although it was-not customary for man-agement representatives to attend employee representativecaucuses,'McMillan,invited:Mettam to attend the caucus, testifying that;he didso because the representatives wanted assurances that the Company".would stand behind the Plan ; that at .that time "there were numerousplants"that'were going over to organized.labor, and that.also. had.somebearing. on the. fear that had', been created---in the mindsof some .ofthe representatives."Mettam testified that there was some questionin his mind; as to whether it was proper to attend, but after discussingitwith other members of the management he ^ decided that it wasproper. "and probably desirable from: an employee's standpoint."He;'.Itwas stipulated at the hearing that the following local newspapers were generally andwidely read among the employees in the respective plants : theElizabeth Daily JournalatBayway (the Bayway plant is in Linden which'is"contiguous to Elizabeth),The BayonneTimesat Bayonne, and theNewark Ledgerat Eagie.. STANDARD OIL COMPANY25attended, together with Ralph L. Mason, head of the Delaware Com-pany's Industrial Relations Department, and Owen A. Humphrey,personnel coordinator.At this caucus Mettam was told by the employee representativesthat they wanted him to "assure" them as to. what the Company's atti-tude would be in case the Act was declared constitutional.Mettamagain referred to the opinion of "the best legal talent," and to. state-ments which he said were attributed to.John L. Lewis and to SenatorWagner.There was also some discussion about incidents occurringin connection with current strikes in. various parts of the country in-volving the C. I. O.As to this, Mettam testified : "I told them that thecompany was ready to go as far as it legally could, at their request, toprotect them from intimidation.I said. that there was a lot beingpublished in newspapers about the communistic element trying tomight come down and try totake over any organization that their own men had; that you' couldilot always tell them when you saw them; that they sort of -hid theirlight under a bushel ..."Mettam also said that he was 10Q percentbehind the Industrial Representation Plan.Subsequently, in March 1937, the Company granted .the employeesa 10-cent per hour raise. in wages.The purpose behind the grantingof this .wage'increase is in dispute.Mettam presided at a combinedjoint conference on March 19, where the employee representatives askedfor -a 10-cent per hour: increase, basing the request, according to; theminutes and to Mettam's admissions at the hearing, on two grounds :(1) that. a refinery-,of another company in the, community had givensuch an increase, and (2) that the granting of a similar raise wouldbe helpful to the employee representatives in beating the contemplatedC. I. O: drive. In response, the company representatives first.,tookthe position 'that' the fact that the neighboring refinery, which hadrelatively few employees, had given the increase did not establish thatthe rate paid by that company was the "prevailing rate," which was therate the Company had agreed to meet, according to the provisions ofthe Plan; and that a "prevailing rate" meant an average rate ratherthan a top rate.Then followed considerable discussion during whichthe Plan was' praised and the C. 1. 0. compared unfavorably with it.-According, to the verbatim minutes of the March 19 conference,Haney, one of the employee representatives, said that at the caucus onMarch 12 Mason and Humphrey had told the representatives "to ,goback" to their plants "and sell representation," and that the repre-sentatives had done so.The minutes indicate that this statement byHaney on 'March 19 was undenied.Mettam, Mason, and Humphreydenied at the hearing that the representatives were told at the March12 caucus that they should go back to their plants and sell representa-tion.As a matter of fact, none of the company officials had made 26DECISIONS OF NATIONALLABOR RELATIONS BOARD.these statements at ,the. March 12 caucus.But they had .praised thePlan highly and had indicated clearly that the Company was opposedto the C. I. 0.Thus, although Haney may have overstated himselfat the -combined joint conference of March 19, it is a fair .inferencethat he gathered the not. unreasonable impression at the March 12caucus that his words on the 19th indicate.-Furthermore, the failureto deny. the: statement on the 19th was, itself an indication that theCompany was-willing to have the employee representatives understand -that they should continue to "sell representation."That the employeerepresentatives had done so, and continued to do so during the nextfew crucial weeks, .is clear from the evidence, and. hardly disputed.12The condensed Version ,of the minutes of the March 19 combined jointconference, which. was. distributed to the employees, made no referencetoHaney's. remark about selling' representation, but did containHaney's statement that 'at the March 12 caucus-the. company repre-sentatives had said. that the Company "would back the Plan 'and thatthe 'employee representatives could assure their constituents .of_ this.".According to the minutes and the 'testimony at the hearing, muchof the talk at the March 19 conference, -so. far as it =bore upon thePlan-and-the C. I. 0., was similar to that which-had taken'-place onMarchh12.Mettam referred to the "threat or promise" of the C. I. 0.;to, start a drive on the oil industry in New Jersey on April 5.Heemphasized that there would be no discrimination against anyonebecause of his membership or affiliation with any labor organization,but' added that it 'was the Company's experience since 1918 that thePlan was the best' method of collective bargaining,' emphasizing thatsince the' Plan had been in operation there had been no -interruptionof employment as a result of labor disputes.He added that the. Com-pang. was willing; :on request, 'to' protect the employees -so far as itlegally -could" from intimidation in connection with' the proposedC.'-I.0. drive.He concluded by referring to the requested wage in-crease, said that the Company would do "the right thing,"" that hewouldtry to have an answer on the question the- following week; andthat "you fellows will have it."The effect of Mettarn's remarks isfives =N^ere particularly pleased by what Mettam had `said regarding`'outside organizations."In reply, Mettam indicated that a'coinpari-son might be made between wages paid at the New Jersey Works andother oil plants which were 100 percent unionized.On March 24,5 days later, there was another combined joint conference, at' which'the Company announced that it had granted a 10-cent per hour increaseto become effective April 1._12Compare the remarks of Representative Brennan made at the combined joint conferenceof September 15, 1937, referred toinfra. STANDARD "OIL- COMPANY.27.The Company argues that the- increase was granted solely in orderio comply withits policy of meeting at. least the prevailing rate in thecommunity,and not in order to counteract the proposed C. I. O. drive.The evidence does not support the Company in its contention.Itsrepresentatives argued on March'19 that the "prevailing rate" did notnecessarilymean the top rate; that the increase in question had been'.granted by a, competitorwhichhad very few employees;that; in short,the prevailing rate was the average rate in the community.There wassome testimony that there had been,fora short time prior to March 19,and between March 19 and 24, some investigation by the Company asto wage rates,and that by March 24 the Company had come to theconclusion in substance that the prevailing rate had been so affectedby the increase at the competing plant and'other factorsthat it wouldgrant the requested increase.This-evidence is not convincing.Wefind, as did the Trial Examiner,that at least one materially moti-vat,ing factor in the granting of the raise was the Company's desireto offset the planned C. I. O. drive.That such an increase in wageswould tend to have that effect, and to cause the employees to continueto prefer the Plan over the.C: I. O., is'.clear.13:.On March 20, the March issue of theEsso Refner,official publica-tion.of the Delaware Company,was distributed to. the employees attheNew Jersey Works:'This issue contained an 'article entitled"Employee Representation and Collective Bargaining,"which washighly laudatory of the Plan.The subhead,"How the - Plan' wasDeveloped,the W Tay it,Works,What IitHas Accomplished'..."sufficiently illustrates the matter covered.The' annualelection for the positions,of employee representativeswas held from April 5 to 9,1937.As set forth above, this'electionwas conducted in the same fashion as in the 'preceding several years;the Company paying for all election: expenses,'and the elections beingconducted in. the plant during working hours.Election boardsappointed by the employee representatives had charge of the elections.Of the total of.56 representatives elected,'40 were reelectedand 16wvere-ne«.ly elected, 4 of the 16 representing.an. increase in thenumber of-representatives.A great many of the representativesreelected had held. these'positions for se eral years..Ofthe 6,656employees eligible to vote 14 a total of 6,574 voted,representing 98:7percent of the total eligibles,--there being substantially,.no variationat the 3,plants in this respect.18 Cf.F.W. WoolworthCo. v. N. L. R.B.,'121 F. (2d) 658 (C. C. A: 2);N. L. If. B. v:W.A. Jones Foundry and Machine Company,123 F. (2d).552 (C. C. A. 7) ; TheM. H; Ritz,welter. Company v. N. L.If, B.,_114 F. (2d) _432 (C. C. A. 7).24At Bayway 3,233 ; at Bayonne 2,962 ; at Eagle 461. 28DECISIONS ,OF NATIONAL LABOR RELATIONS BOARDC.Events- from April 12 to V, 193715Oil -the morning of April 12, 1937, the respective plant superintend-ents orpersonnel heads issued notices to the employee representativesof each plant, that meetings of the representatives would be held onApril 14 for the purpose of electing chairmen and secretaries of theirrespective groups.While these notices were issued during the morn-ing of April. 12, before the Supreme Court decisions sustaining theAct 18 were announced-that clay, the Company convened the representa-tives to meet on company property on the 14th, paid them their regu-.lar wages for the time so spent, and knew that at least one purposeof these meetings was to electofficers.There was considerable uncertainty during the 10-day period fol-lowing, the Supreme Court decisions of April 12 among members of-management, employee representatives, and various employees, asto .theeffectof the decisions on the Plan.'The uncertainty of therepresentatives and-the,employees was not dispelled by. the Company'sdistributing copies of the Act to the employee representatives onApril 15.18Nor was this uncertainty dispelled by answers to requestswhich representatives and. other employees made of companyofficialsfor. a statement of the Company's position.Thus, John Burr, head ofthe personnel department at l3ayway, when questioned at varioustimes, between April 12 and 23 by employee. representatives and othersas to what the Company's position was, replied that he did not know,and that theirguess wasas good as his. In none of these conversationswere the representatives told that the Plan was illegal or that its.con-tinuance would violate the Act.The furthest these officials went wasto say. in substance that until the Company's,-position was offijciallyannounced the employee representatives could not deal as-such withthe Company on "major questions," but that, they could, act for em-15The employee representativesreferredto most oftenhereinafter, and theirpositions asPlan-officers, %are as follows:ThomasW. McMillan, chairman,combined employee repre-sentatives;Charles J.. Coyle,combinedsecretaryand Eagle secretary;Frank Spears, Bay-way chairman;Thomas J. Brennan,Bayway secretary ; CharlesMallon, Bayonne chairman ;Clement Hurley,Bayonne secretary;and JamesKelly, Eaglechairman.As will bedescribedhereinafter,they continued in these capacities when the Associations were set up, alongwith representativesEdward A. McGannand Edward J. Rodgers,who became treasurers'atBayway and Bayonne,respectively.Charles C.Jones and Herbert Eckert were alsoextremely active representatives.Most of these men had been representatives for manyyears, and were amongthe most activein the transitionfrom the Planto the Associations.16N. L. R. B. v. Jones &LaughlinSteel Corp.,301 U. S.1;. and companion cases.14Mettam,general manager of the NewJerseyworks,at first testified that he thoughtitwas theCompany's opinion that the Act wouldbe held unconstitutional and also that the'Plan did not,in any event,violate it.He later.testified, however,that discusisons with:company executives were to the effect that "Since theplan had been established by thecompany,it was considered as not meeting the requirementsof the . . . -Act."18 Copies were also distributed, to the officially appointed representativesof managementat joint conferences,but none were distributedto-the employees as a whole. STANDARD OIL COMPANY29ployees on individual grievances; and this, in fact, certain employeerepresentatives did.rs_The uncertainty among the employee representatives as to the effectof the Supreme Court decisions caused some differences of opinion-among them.As Representative Brennan testified, some- of. therethought the entire Plan was illegal, while others thought the Plancould continue if. revisions were made.According'toMettam, Mc-Millan, and . others, the employee representatives understood; as didthe employees generally,.that the management of the, Company was-desirous that the.Plan should continue to function and that the. Corn-was 100 percent behind it. But the representatives were anxiousto receive,front.the Company an official reiteration of this position sothat they and the employees as a whole could be "reassured."Hence',according to ^Mettam's own testimony,.several employee representa=tives kept"prodding"Mettam to obtain an official statement of theCompany's position.Mettam, in turn, conferred in New Yorke withAbrams, Carringer,Mason,and Pierce who was head of the IndustrialRelations Department of the parent company.The employee representatives of the three plants did not, however,wait.for an official announcement from the-Company but, pendingthe receipt thereof, they took some action of their own.The officersof the three..groups of employee representatives had read in.the news-papers ofApril16 that Secretary of Labor-Perkins planned to holda conference it `«Tashington to discussthe enforcement of the-Act fol-:lowing the Supreme Court decisions,and that W. C. Teagle, president,of the parentcompany, wasone of those invited to attend.As a re-sult, the three local chairmen,Spears of Bayway, Mallon of Bayonne,and Kelly,of Eagle, and the combined chairman and secretary, Mc-Millan of Bayway and Coyle of Eagle,respectively,met at theBayonne plant on the morning of April 16 during working hours, re-ceiving their regular wages for the day,and drafted a letter- toMettam setting forth their views.''Their letter informed Mettamthat they.vwere writing "on behalf of the- 7,000 wage earners in thethree New-Jersey Works,"that "many people may confuse our Planwithsolve of th'e"other employee representation plans which have notfunctioned so successfully,"that the employees "are unanimous infeeling that they should be able to carry on with our Plan as a meansof collective bargaining," that "we wish to fight to the last ditch. forthe continuation of our Representation Plan . . . wish to take theoffense in this matter and make known our sentiments to-those who10What Burr told the individual employee representatives and employees who spoke tohim, in substance was what Mettam and one or more of the plant superintendents and otherpersonnel department heads said.Other than this there was no attempt,between April12 and 23,to communicate.to the employees generally what the Company's position was asto the effect of the decisions on the Plan..20 They had the letter mimeographed at the plant so that copies could be given to allthe employee representatives.It was apparently not distributed to all the employees. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay have .some voice in the discussion of this entire _ question."Mc-Millan, who took the principal part-in the drafting of this letter, testifled that it had been sent to Met-tam rather than to Secretary of LaborPerkins because the representatives were simply following -the customthey had-followed previously, and that they "wanted everybody con-nected with the management and everybody in the plant to know justhow we did feel.".The letter was immediately given to Mettam who sent a copy -toAbrams..On April 20 Abrams sent a reply to Mettam in which hestated that Teagle wantedthe mento understand that he was goingtoWashington solely asan individual,and not asa spokesman foreither the employees or the Company: The letter concluded that, theCompany hoped that during the next few days-the question would beclarifiedso that company representatives could meet with the employeerepresentatives and discussthe matter, and that in the meantime ifthe employee representatives still desired to request a conference withthe Secretary of Labor,.they' might -themselves write to the Secretary.A copy of ,this letter was handed -by Mettam to the cha-irmen of therespective employee groups and to the combined chairmen and thecombined secretary.No letter was ever sent to the Secretary of Labor.The, evening: ofi April 16, .elriployee.representatives met off-companyproperty and on-their own time and appointed a committee of_whichFrank Spears acted as.chairman,for the purpose, so Spears testified,-"to get some information -on formation of an organization -in-, case wewere out we should be."prepared." 21.During this entire period, manyof: the employee. representatives had spoken to. numerous employees inthe respective refineries as to the situation.According to the testimonyof the employee representatives who testified:as .to these conversations,which we credit to a11is extent, the employees who spoke to said repre-sentatives told them that since the representatives had been elected inthe April election, it was:up to them to^"carry on as nearly as possible"like the Plan.22 . It is clear that throughout this entire-period to April22, neither the representatives nor the employees as a whole-under-stood or took the position th at the Plan was, ended or - could not con-tinue, although many of them were of the opinion that certain revi-sions had to be made therein, mainly in connection with the elimina-tion of financial or similar support by the Company.By..April 22, 1937, as.-a result of conferences in which Abrams,Mason, Carringer,.Pierce, and Mettam participate(], and after consul-21The committee procured information as to.other employee associations, particularlywith reference to an employee representation plan at the New Jersey Bell Telephone Com-pany,where they discovered that a check-off of'dues was in'effect.'The letter of April 16 which they employee representativeofcers sent to Mettain statedthat "a recent canvass by the Elected Representatives of their constituents-indicated thatthe employees were unanimous in feeling that they should be able.to carry on with our Planas a means of collective bargaining."Actually there was no canvass. STANDARD. OIL COMPANY31tation with the Company's legal department, a notice dated April 22,1937, was drafted which, it was agreed by them, would be made knownby the Company to the local 'chairmen of the employee representatives,and to their combined chairman and combined secretary.The complete text of the notice of April 22 is as follows :APRU 2211937.Numerous requests -have been received from the employees asto the effect which the Supreme Court decision on the WagnerAct may have on the representation plan.Collective bargaining now established by law is the process bywhich a majority of the employees of an appropriate unit electrepresentatives to meet with the management to discuss and settleallmatters affecting wages, hours, and working conditions.TheAct 'thus recognizes the principle of collective bargaining whichhas been followed voluntarily for the past twenty years by ouremployees and management.The fact that during this periodthere have been no labor disturbances in our company's operationsindicates the advantages of collective bargaining to both employeeand. management..The Act protects the rights of employees to bargain collectively -with their employer without domination, interference, coercionor restraint on the part of. the employer. If the representativesare the free choice of a majority of the employees,. a representationplan, which is not "company, dominated" or. financially supported,fulfills the requirements of the Wagner Act.Neither is thereanything in .this Act to cause the Company to change its long-established- policy. of not discriminating against any,ei ployee be-cause of membership or non-membership in any. church, society;fraternity, or union.In view of the Supreme Court decision, the Company will :1.Bargain collectively with any group representing a majorityof the employees in an appropriate unit a'-lid will also considergrievances presented by individual employees or. groups of em-ployees.2.Pay employees only for the time spent during working hoursin conference with the management.The Act will preclude theCompany from paying the expenses of elections and other likecosts.While the management's interest in the welfare of its personnelremains unchanged, the law now requires, if the employees desirea collective bargaining agency, that it be developed and establishedby themselves.It isthe earnest hope of the management that thefriendly relations that now exist may continue under whateverprocedure the employees may adopt. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. From the "Statement o l Policy" to the- Associations : April 03 toMay 28, 1937On the morning of April 23 a meeting was held in the office of.Dr..M. R. Meacham', Bayway superintendent, which lasted about an hourand a half.Those present for management were Abrams, Smith, 'Car-ringer,Mettai iMason, Humphrey, and Meacham. The employeerepresentatives present were Plan Officers McMillan and Coyle, chair-manman and se'cretary'respectively'of the combined group of employee representatives, and Spears, Mallon, and Kelly, chairmen respectively ofthe BaywayI'Bayollne,- and Eagle-inAt 'the beginning of -the meeting Abrams' read the Statement ofPolicy. 'Then followed some discussion concerning which "there is cou-siderable:disagreement. It-seems-clear, on the whole, and we find- that.the 'einployee representatives present were told that the Phan violatedthe Act and that the ' Company' could no longer go - on under it as itwas then 'constituted'; also, in substance, that it would be entirely up tothe employees to decide for themselves what they wanted to do. Severalof the employee representatives and Mason, Mettam, and Humphreytestified in substance that Abrams said that the Plan was "out" andthat the-Company could no longer deal with the employee representa-tives under it.What was discussed thereafter had to do mainly"with"any changes that might-be necessary", in the Industrial -.1epresentatiori PI anlin order that it might conform to the Act.23McMillan; who,accordiiig to his own testimony, did most of the talking for the, repre-sentatives, said that from his contact with the men he knew that theythem'to c,rryon under the same form of bargaining which had-provedso successful for the past 20 years.Abrams said that the Company wasobliged to recognize Zany .organization the men chose, but that it couldno longer continue financial support Would not be able to pay forminutes.of joint conferences, would not be able to pay for the time ofthe employee representatives on representation work except for timespent'iii conferring with management, and would not be able to providecertain other forms of support, the details of which were then dis-cussed.Certain of the employee representatives' and company officialstestified that Abrams indicated at the meeting that the Plan was, asHumphrey put it in his testimony, "finished, or had to be disestablished,discontinued, or stopped-words to that effect."On consideration ofall the evidence we agree with the Trial Examiner that the evidencedoes not support this testimony or the contentions of the respondents .and the Associations in this regard.What Was made clear was merely23 It should be noted that Mettam,at the April 28 dinner meeting referred to below, saidthat the conversation was "about what was in the wind-any changes that might be neces-sary-where we found ourselves after the decision on.the Wagner Bill." STANDARDOIL COMPANY33that certain features of the Plan having to do with the contributionof various- forms of support by the Company to the Plan had to be.eliminated. It is clear in any -event.-that, regardless of what was, saidby, management representatives at this meeting of April 23, the employee representatives present did not receive the impression that thelPlan was disestablished.Rather, the testimony on the whole supports'the conclusion and we find, as did the Trial Examiner, that the im-pression received was, as McMillan testified, that the, managementwould have to "withdraw" from participation in the Plan and elimi-nate financial support.While most of the representatives testifiedthat they understood from what had been said at the April 23 meeting.that the Plan was "out," subsequent events, particularly the occur-rences of April 26, April 28, and May 19,mor.e fully refe'rred-to:here=°inafter, conflict with these assertions.The representatives had thedefinite impression that the elimination of financial support wouldremedy any legal defect that existed. in the Plan, provided only thatthe employees voted in favor of the change. Mettam himself testifiedthat the representatives present "were pretty much at sea and wereendeavoring to get Mr. Abrams to agree to go as -far. in financial sup-port and so on as they possibly could, and to that end they [gave] theimpression that they thought then, on April 23rd," that a representa-tion plan such as they had had in the past, minus the features ofcompany support, would be a legal one.During the discussion the employee representatives said that, inconnection with the organization they proposed setting up, they desired.the .Coippany to agree to "check off" dues.The company officialssuggested in substance that the point remain open pending furtherdevelopments..Nor does the testimony establish, as some of the witnesses testified,that it was made clear to the employee representatives present that theemployee representatives no longer held that status.What they saidat this meeting indicated that they still regarded themselves as such,and later events bear out this finding.For example, during the dis-cussion the employee representatives present asked the companyofficialswho would pay for their time spent as representatives,whether they would be permitted to travel around the yards and in-terv-.iew.their constituents on company time, and further questions ofthis-type.At no time during the discussions on April 23 did the com-pasiy.officials make it plain to the employee representative officers thattheir status as officers or as representatives had ceased.It was agreed at the conclusion of the meeting that all the repre-sentatives would be called together at the Bayonne plant on Monday,April 26, and that someone from the management would explain thesituation to them. . Abrams said that they would have to provide theirown transportation to this meeting.A question was raised as to the481039-42-vol. 43-3 34.DECISIONS OF -NATIONAL LABOR_ RELATIONS BOARD,customary -annual dinner-meeting which had been seta- prior to the.Supreme Court decisions, for April 28,.and had later been, canceled.,After some discussion, Abrams said in substance that the meetingof April 28. would be held but that it was not to be regarded as a--combined joint conference., but rather as an "informal", get-together.or "farewell dinner," and that lie would invite the elected.-representatives and "former" management representatives as guests:24Most of the employee representatives. from the three plants met-lasted from before 9 a. in. until 3: 30 or 4-: 00 in the afternoon, ;tlie:,representatives receiving their regular - pay. for the time. so spent.Humphrey was the only management representative present= He was. .in and out of tl>e meeting about four or five times, the first time givinghis-version of the management's . position, and the remaining timescoming in only to answer questions asked by the representatives.Whatoccurred at this meeting is considerably disputed:Humphrey, in -his-testimony, indicated an unusual lack of recollection of what he hadsaid to the employee representatives on. April 26, although he did saythat he was. sure he said nothing that contradicted what Abrams hadsaid on April 23.Thus, in response to a question as to whether lie'recollected saying that the jilen could carry on in the same manner asin the past with the exception of financial support from the Company,he testified that he had no clear recollection one way or the .other,although he was sure that lie had not made the statement for the reasonthat'it would have been contrary to what had been said on April" 23Nor could he recall, according to his own testimony, whether he had.said that the Company wanted to carry on the Plan as in the past, or _that the Plan could carry on with minor.changes, nor whether therewas any discussion having to do with the setting up of an independentorganization, the drafting of a constitution and bylaws, or the holdingof a referendum..It is the contention of the respondents that Humphrey. iN as present.at the April 26 meeting merely for the purpose of _ explaining. themanagement's position as indicated by Abrams at the April 23 con-ference.But it is clear that Humphrey, not content on April 26with reading the Statement of Policy, went into considerable detailto explain what the management could and could.not do in connec-tion with the future collective-bargaining relationship between theCompany and its employees. Several of the representatives. testi-.z'As will be described below, a meeting was held on the afternoon of Apr:l. 28, attendedby employee representatives and management representatives,lasting over 2 hours andbefore thedinner began,and at which the same sort of matters were taken up and discussedas had been at former annual combined jointconferences held in conjunctionwith the,annual dinners.Compare the reference to the "farewell dinner" with Carringer's remarksto the employee representatives on April 28 : ". . . don't- get any idea that this is anyfuneral party." STANDARD-35fled irr:April 26 "didnot vary from what was said on April 23 except that Humphreygave more details.But the testimony of these representatives was,inconsistent in many particulars..Coyle,_combined secretary of theemployee representatives,took notes of what was said at this meet-ing and testified as a.witness at the hearing.According to. his ver-sion, which we find to be substantially accurate,Humphrey indicatedto the representatives that they could carry on in the,same mannerwith the exception of financial support from the Company such as._election expense,transportation,dinners, and meetings on'company,time; that the last thing the Company woulddo would be to-let the'.Plan down; th It the representatives could carry on the Plan withminor changes,but that it was up to the representatives to decideWhat form of collective bargaining the men wanted, and that they.need not make any changes for 2, or 3 days.25Coyle was not the only.one who received the impression, which he testified to at the hearing,that the Plan could continue with the elimination of financial supliort from the Company, and with minor changes,provided only that-the employees in the New-JerseyWorkswished it that way.That,-in substance,was also the opinion of James Kelly, employee repre-sentative chairman from Eagle, for example.Moreover,it is clearthat regardless of what Humphrey said on April 26, or what Abrams'The respondents contend in their brief that Coyle,in his notes on the ineeting,errone-ously attributed to Humphrey certain statements to the effect that they could carry on inthe same, manner without financial support or with minor changes' because Coyle "nevercould differentiate"between collective bargaining as exemplified by the Plan, and the Planitself as an agency of collective bargaining.The Trial Examiner, in 'his IntermediateReport, found that Coyle, while honest, was an unsatisfactory witness in some respects anclthat his testimony indicated that at times he had difficulty on this point, but that despitethis, his testimony on the whole, and other circumstances in the case, lead to the conclusionthat his version of what took place, as indicated by his Dotes and his testimony,ismorenearly correct than that given by other witnesses.We agree with the Trial Examiner. The testimony and exhibits in the case show-thatmany other employees, in additionto Coyle,had difficulty:in distinguishing,between "a rep-resentation- plan" (referring to a method of collective bargaining) and "the RepresentationPlan" (referring to a specific example of such method).While the distinction is a niceone, we are convinced that it was not emphasized by management representatives or -gen-erally understood by employee representatives if it be assumed that the management soughttomake it.For 19 years the Plan had been the method of collective bargaining, and theemployees at the New Jersey works had had no other type of representation. It is'obvious,'therefore, that when representatives of the Company spoke to employees of "a representa-tion plan," the employees must have understood and ' interpretedItile statement to refer tothe Plan.If Coyle wrote "Plan" when Humphrey meant "plan," we are inclined to believethat the other representatives also understood Humphrey to mean "Plan.,"The respondents and the Associations objected to the admission of Coyle's notes intoevidence, and contend that they should not be accorded any weight as evidence.We haveconsidered the arguments they have advanced but are not persuaded.While he was not askilled stenographer, Coyle attempted'to record the remarks made by the. speakers as accu-rately as he was able. ' Ile was the duly elected secretary of the representatives and tookhis notes with no view' to their being employed in future litigation.Many of the recordedremarks were corroborated by the testimony of witnesses. , In view of the understandablediscrepancies and lapses of memory apparent in the testimony of the witnesses as to state-ments mademorethan 4 years before the bearing, Coyle's notes are entitled to considerableweight.The same reasoning, of course, applies to numerous .,her notes and minutesreceived in evidence. 36DECISIONS OF NATIONAL- LABOR RELATIONS BOARDhad said on April23,most ofthe employeerepresentatives enter-tained views as to what they could do which were contrary to thealleged position of the Company as counsel for the Company statedthat position to be at,the hearing.These views were.obtained fromwhat was said to them on April 23 by Abrams and other officials, byHumphrey on April -26, and by various company officials beforethose dates and thereafter.21Significant corroboration that the impression that the employeerepresentatives receivedon April23 and 26 was as found above,appears in the circumstances surrounding the publication inTheBayonne Timesof April 28 of a first-page story with a lead headlineentitled "Oil Men Forming Independent Union," one of the subheadsof which read, "Company Says Few Changes Are Needed to Complywith Labor Law." This article stated. in part that employee repre-sentatives wereA drafting plans"for anew organization to supplantthe present employee representation system which was outlawed by"the Act; that.the management had informed the representatives onApril 26 "that in view of the' Supreme Court's decision . . itwould be-necessary for the men themselves to snake whatever changesthey desiredin the labor relations.. . They were also informed offeatures of the present employee representationsystem which willhave to be eliminated"; that the representatives thereupon appointeda committee of 11 to draft a constitution to be submitted to the-workers for approval for their "independent union" which wouldbe "closely patterned after the employee representation -system butwill eliminate those-features which are objectionable in the eyes ofthe Wagner Act ..." The article concluded as follows :Officials of the Standard asserted that there are only a fewminor changes that would.have to be made in the present em-ploye representation system under the Wagner Act provisions.These include a provision that in the future the men conducttheir own balloting and that all organization expenses be paidby the men instead. of the companyMettam testified that either the editor of theEsso Refiner,theplant paper, or the local personnel managers customarily gave newsreleases to the local press, but that he'was unable to find out whohad released the. article in question toThe Bayonne Times,the onlylocal newspaper published in Bayonne.He testified further that heThe respondents argue in their brief that "The men knew the Plan as an agency wasout but they had had collective bargaining so long that it was hard for them to realize thatthe Company would not deal with them under the present set-up." This,we are convinced,was not the true state of affairs.While the representatives may have realized that theCompany would not deal with them"under the present set-up," they were of the opinion,at the same time, that the Plan as it then existed could continue if company supportwere withdrawn. 'STANDARD OIL COMPANY--37telephoned the , publisher ofThe Bayonne Timesand complained:about publication of the article.The publisher suggested that the.Company might, if it wanted to, draft a correction which the news-paper would be glad to print.,Mettam, according to his own testi-mony, replied in substance that 'he did not care to do this, and thematter was dropped. Since the evidence shows that the employeerepresentative officers, as well as the editor of theEsso Re fi?ierandthe local personnel managers, were active in` giving stories to thenewspapers, the inference is justified, and we affirm the Trial Exam-iner's finding, that the story was given either. by a company repre-sentative or by an employee representative.The article, of course,. clearly corroborates the finding that the employee representativesreceived the impression on April 23 ,and 26 which has been statedabove ''More significant, perhaps, is the fact that with knowledgeof the publication of the article, which Mettam testified was con-trary to the Company's position, be consented to allow the articleto remain uncorrected although offered an opportunity to correct itby the publisher.The conclusion is justified, and we find, that thegeneral manager of the New Jersey Works was content to allow thisnewspaper article to be circulated and read widely by the employeesso that they would receive an impression which the Company nowcontends is a false one, but, which, we are convinced, was exactly theimpression that the Company intended the employee representativesand the employees generally to receive.Indeed, near the close of the April 26 meeting, upon an almostunanimous vote, the employee representatives voted to appoint a com-mittee to, conduct, a- referendum among the employees as to whetherthey were satisfied to retain the "present plan"'until May 1938. It issignificant that this proposal was adopted, and the language of the'referendum agreed upon, after Humphrey had spoken, in detail atthismeeting and had used language which the Company now con-tends was equivalent to a notice of disestablishment of the Plan.Aconnnittee of 11 representatives, froiri all 3 plants, was selected tocarry out this referendum.When asked why it was necessary to form another organization at all,if it was the opinion of the employee representatives that the elimina-tion of financial support would be sufficient, Combined Secretary Coyletestified that -since the employees were now required to furnish theirown financial support another -organization had to be formed and aconstitution and bylaws adopted to provide for such support.Thistestimony, was not co:itradicted at the hearing and is supported byThe article was not received in evidence to indicatethat whatwas attributed to theCompany therein was, bythe morepublication,necessarily true. `38DECISIONS OF':NATIONALLABOR "RELATIONS BOARDother circumstances. 'We,are"convinced-and find, as did the Trial Ex-.aminer, that the drafting of the constitution and bylaws and the adop-tion' of a new name were regarded as -merely formal requisites, and-that this was done by the officers and representatives of the Plan.Much of the meeting'of April' 26 consisted of discussions among theemployee representatives of the points they intended taking up withrepesentatives of management at the "informal" dinner-meeting to be"held on April 28.Humphrey testified that he presumed that these-discussions among the representatives, held while he was absent duringthe afternoon of April 26, were with reference to what questions might,be raised by the employee representatives at the April 28 meeting as towages, hours, and working conditions.He offered no adequate expla-nation as to why the employee representatives should discuss suchmatters on either the 26th or the 28t1i, or why the Company shouldpermit them to do so on company time 'and property on the 26th, inview of the fact that the employee representatives were, allegedly, nolonger such at that time.There was a noon recess between the morning and afternoon sessionsof the April 26 caucus, and it was then that Harry Field, counsel forthe Bayonne Association in this proceeding, first entered the picture.Employee Representative Jones met Field during the noon hour andbrought him to the conference room, where six or seven representativeswere present.Field was, and still is, an hourly rate wage earner, alead'burner, at the Bayonne plant.He had studied law at night whileworking in the refinery and was admitted to the New Jersey bar in1935, since which time he has taken a certain amount of time off froththe plant without pay during working hours in order to handle legalmatters.He has never acted in a legal capacity for the- Company.Jones suggested, and the men present accepted, Field as their attorney.McMillan told Field on April 26 that in his estimation they were goingto have to draw up a constitution and bylaws for an association. Fieldsuggested that they come to his office and that he would discuss it with,then there.They said they would come the following night.28Some members of the committee appointed oil April 26 to draft aballot,,and perhaps some non-members. (seven or eight men in all) metin Field's office in Bayonne on the night of April 27. Field advisedthem to draft a constitution and-bylaws before they conducted a refer-endum.29The committee decided to report his recommendation to theentire group of representatives and asked Field to cove to a caucus28Beginning with September 1937 and for some time thereafter Field was paid for hisservices as counsel for the Associations.For his services up to September 1937 he made nocharge and received no compensation.-21The committee had intended to conduct the referendum as indicated, an affirmativevote to be regarded by them as a ratification of their status as employee, representatives,and thereafter to prepare the constitution. and bylaws. STANDARD'-OIL COMPANY-39--which they had arranged.for the next day to state his views.There.was also some discussion in Field's office as to the language of the-referendum,and it wasagreed in 'substance that thereunder the -em-ployees would;be-asked whethertheywere satisfied to go along withthe present representation plan,without financial support from theCompany.30The employee representatives were let off from work about 11- o'clock on the morning ofApril 28, whichwas the usual time in past.years in connection with the annual combined joint conferences anddinners.Prior, tothemeetingwith management at the NewarkAthleticClub that afternoon,however, the employee representativesof the three refineries met in a caucus"of their ownat the Club.-CombinedChairmanMcMillan there reported what had taken placein Field's office- the nightbefore.Combined Secretary-Coyle tooknotes.on whatoccurred at this caucus,and. these notes indicate, withsubstantial accuracy what took place:Field suggestedthe draftingof bylaws tobe submitted to the employees for their approval ordisapproval. -That the employeerepresentatives still regarded them-selvesas actingas such is-plain from what wassaid at themeeting.-Thus,Frank Spears, chairman at Bayway,said, accordingto Coyle'snotes,32"'As long as theCo. willrecognize us we are still representa--tives_as there is no others to represent the men now."Brennan saidthat the representativebodywas "still legal."In response to aquestion from another employee representative,Field stated that-the representatives could continue to function'as. such "if no onequestioned it or raised it complaint."WhileRepresentative Eckertremarked that"the men in the plant thinks that the present plan isout," Spears said that the "Purpose(was) tosave this plan-in theright way"and ". .. the Co.will recognize us," "while Representa--tiveHedley saidthat theycould function"as is'?and get out aballot "statingthe minor changes.as soon aspossible."Eckert saidthat--the. proposed bylaws "would'beabout thesame,with changespointed out,"and Brennan said that the-representatives"can carryon untilAve change ourorganization."During thediscussion, eitherField or one of the representatives said that anopportunitywas pre-sented "for us to take the necessary steps to improve if possible ourrepresentation plan."The representativesfinally agreedtoField's11The notes which Combined Secretary Coyle kept of the meeting in Field's office are inevidence.They indicate that the elimination of financial support was regarded as one ofthe "necessary changes to comply with the Wagner Act."A comparison of the language ofthe proposed referendum with the letter subsequently sent to the employees under (late ofMay 19, 1937, accompanying the "referendum" ballot, set'out hereinafter, is significant.81The respondents object to the use of these notes.See footnote 25,supra,respectingCoyle's notes of the April 26 caucus.-32Misspellings are corrected in the quotations which follow.-.- '40DECISIONSOF NATIONALLABOR RELATIONS BOARDsuggestion that- a bylaws committee be set up to prepare a consti-'tution and bylaws.33Following the caucus of the employee representatives, a meetingbetween the employee representatives and representatives of manage-ment, including parent company officials, was held,, lasting from 3: 20to 5: 40 p. In. Included amon" the company officials present wereZ,IAbrams, Smith, Ca:rringes, Mason, Mettam; the three plant super-intendents, and others.Pierce, head of the Industrial RelationsDepartment of the parent company, was also present after 4 p. m..Metta.m presided.A- verbatim stenographic account'"of what wassaid is in evidence.34After calling the meeting to order, Mettam asked the "newly electedrepresentatives" to stand up to be introduced.They did so. Repre-sentative Jones thereupon asked "How about the company represen-tatives?", to which Mettam responded that there were none but thatthe "people who would usually be here are here."Mettam thenreferred to the April 23 meeting, stating that the company officialsthere present had. "talked somewhat about what was in the wind-any changes that might be necessary-where we found ourselves afterthe Supreme Court decision"; that Abrams had there read a state-ment setting forth the Company's position; and that he (Mettam)had copies of that statement which he was going to read and dis-tribute to 'those present.The "Statement of Policy" was read' anddistributed.Representative Mallon then said that he did not under-stand Abrams to say ".that after Wednesday [April 28] we would beon our own."Mettam replied that Abrams had said "that betweenthen and Wednesday we ought to be getting ourselves where wewould: be on our own." To this Mallon. said, "If we don't have theassistance of the management, I don't. thilik we, can continue theway we have .:. [it] seems to me the management is folding upon us."Mettaan replied that the "management is not folding up on.you." _ Jones said "After being together for twenty years, we don'twant any separation."He then proceeded to discuss in some detailthe Company's pension plan, after which Representative Eckert said:". .. I know we are going to go on in the future in the same wayn This was an entirely new committee,the old committee of 11.going out of existence.The respondents contend in their brief that the Trial Examiner should have found thatby agreeing with Field's suggestion the representatives"sounded the death knell of any con'tinuation of the Plan as a collective bargainingagency.They therebyrecognizeddisestab,lishment of the Plan."We. do not agree.We have found above that the drafting of theconstitution and bylaws and the adoptionof a new namewere regarded as merely formalrequisites.The laterevents of April 28 and thereafter indicate quite clearly to us, as setforth below,that the representatives intended to continuethe Plan,in effect, with minorrevisions.This they succeeded in doing.94At a subsequent joint conference held on lone 7, 1937,Mettam,in referring to theminutes of the April 28 meeting,saidthat theyhad been destroyed.As a matter of fact,they had not been destroyed and they were turned over,much later,by the Company to theattorney for the Board. STANDARD OIL COMPANY41-we always have... ." Then followed further discussion of -thepension plan.According to the verbatim account of the meeting, at this pointCombined Chairman McMillan announced: "... At a meeting heldwith the 'representatives, we decided by a 100. percent vote to formu-late a committee: to draw up bylaws for an organization which- wehope to form and invite the men in the three refineries to join.Our intention is.to have this, committee draw up the bylaws for thedelegate body, have .them agree to the bylaws as we present them tothem, and then. conduct a vote among. the men in the yard askingthem if they are content to follow along as ,they have followed inthe past.The agreement with the Company will be the Representa-tion Plan as outline(], with whatever objectionable features which itnow contains obliterated . . ."McMillan then referred to an articlein theElizabeth, Daily Journalof the previous day which had praisedthe Industrial Representation Plan and was derogatory to the C. I. 0.and the American Federation of Labor. "In that article," saidMcMillan, "they told of the advantages of employee representa-tion . . . I am glad the article was.,published ... We certainly trustthat before this meeting is over, either Mr..Abrams, Mr. Smith orMr. Carringer, if you care to do so, will give some assurance to the,representatives of your continued interest in them as representativesof the working men in the plant."A long discussion followed as to the payment of double time forholidays, vacation plan, job-analysis sheets, minimum pay for shiftworkers, and other similar matters.At the conclusion of this dis-cussion, Company Vice-President Smith said : "... This has been areal Joint Conference, I think.According to the Wagner Bill wecan't speak .of it as a Joint Conference, but I think it has been a realpresentation of the problems you want to bring to the manage-rant." :.aSmith said that the Company was not leaving -the employeerepresentatives "off on a limb"; that the Company "will go . just asfar-as it legally.. can in carrying on our negotiations with you gentle-men."Smith then said that he was pleased to hear McMillan saythat the employee representatives had agreed 100 percent "to carryon with a plan similar to what we have been working on for thepast nineteen years. It wasn't a surprise to me, because I reallyexpected it."Smith then spoke of the advantages of the Plan, andproceeded as follows: "As to just how far the management can dealwith you gentlemen as the result of the Wagner Bill, I-will say thatacThereafter, at several points throughout the meeting, similar matters were again dis-cussed in some detail by company officials and emplo'ec representatives.During one ofthese discussions;âfettan said that the point under consideration would be brought up at a _Baywayjoint conference later. 42DECISIONSOF NATIONALLABOR RELATIO\S,:,BOARDwe have: to' respect-.theWagner Bill.. _'Of course, we intend tocooperate with you and give you our whole-hearted support.We aregoing just as far 'as we can.. .." Smith then read a telegram fromClarence J. Hicks, .formerly executive assistant to the president ofthe parent company, who had been most instrumental in the institu=tion of the Plan . in 1918., Smith referred to him as the "Daddy ofthe Plan."The telegram stated that Hicks was unable to attendbecause he was in Canada, and regretted his inability to celebrate"this twentieth anniversary."Representative Mallon then complained that top management of-ficials had assured the representatives that "regardless of what theWagner Bill did, we were going to go on"; but that they were told onApril 23 that "after Wednesday you fellows are on your own."Mal-lon added : "It. was just like that-`get the hell out' that's the way wefelt."Carringer responded that he was sorry Mallon came awayfrolic the meeting of April 23 with the impression "that the companywas going to let the employee representatives -down."He said that".You fellows were given every assurance that we would do every-thing in our power to assist you fellows as much as we could, withoutsticking our necks out:. To assist you to form any organization youwanted to form to help continue industrial relations.That is.thethought'we wanted to get over to you."" Carringer added that "everyone in the management wants to see industrial representation goalong 'as it has for the past twenty years.Butwe can't take-any-steps that will let anybody point. to the negb organization as one thathas been 'dominated by the company.We can help you most bydoing the least, if you get what I mean, and I thinly you do.Butdon't get any idea that this is any funeral party, or anything of thatkind.Please be' assured that we will do everything.We want tosee industrial representation continue, and we think you fellows canset it up without anybody pointing to it and saying it has been coin=pany- dominated :. ." [Italics added.]Following some further discussion as to certain items of workingconditions, Representative Eckert said, ".. . we are not getting awayfrom this Representation Plan.We are going to carry on in the sameway . . . We represent the men in the plant today, the same as wedid yesterday .We had it for twenty years.We had a lot of fun.Let's go on again and continue on."Representative Brennan said,"Twenty years ago when Mr. Hicks came with a torch and handedit to t.he'workmen, they took it.'your vision, Mr. Mettam, fivemonths ago was clouded and you had to drop the torch.36 Now weasBrennanhad reference here to what Mettam had said in January to the employee-rep=resentatives to the effect that the Act would be held unconstitutional, but that in any eventthe Plan would continue as it was regardless of the Supreme Court's decision. STANDARDOIL COMPANY43are going to- take up the torch.And if we take it up, please havevision enough to see what might come .in."--Abrams then made a speech during which he said, "This, to me,is the twentieth occasion of this kind ... I don't think we have laiddown the torchThere has been a conscientious and sincere at-tempt to do' the right thing in this Representation Plan, by all cori-cerned .... Now we have come to the point where we have to breakup housekeeping, in a sense, and pass this thing on to you gentlemen,and I just feel that there has been so much put into it, and it meansso much, not only to us, but to industry at large and society in gen-eral, that this thing, which has been the closest thing to an ideal thatI know of, at least, that this thing be carried on in just the way thefounders would like it to be carried on .. . I would like to have hadI.Hicks] here and given him the opportunity to pass to you a messageof cheer and encouragement in this thing . . .We are just sold onthe idea that the thing is too strong, too solid, it is too sound, for itto die.And we have given it to you gentlemen, to take it and carryon, and we are going to get along in the future just as we have in thepast . . I just hope that you will get the strength and guidance togo forward with this thing, so that in our lifetime, at least, we won'tsee it die."[Italics added.]After the applause which followed Abrams' speech, McMillan,combined chairman of the employee representatives, responded asfollows : "I think the majority of the' representatives here are fullyin accord with the sentiment expressed by Mr: Abrams, 'and I thinkthe majority have expressed their confidence in the management andin the plan."-The meeting concluded with a speech by Pierce, head of the In-dustrial Relations Department of the parent company, during whichhe spoke of "a revival of the faith" and said that "it is up, to us toadapt ourselves to new circumstances as they arise."He added :."The methods change, but the.spirit and ideal carries on. I am muchencouraged by the comments made here on this Plan . . . It was'a realprivilege to be here at this twentieth anniversary, and.. .. I am sureI feel as deeply grateful as [Hicks] does about the knowledge that youare going to carry on."The meeting adjourned at this point and was followed by the an-nual dinner, for which a special issue of theEsso Refiner,printedabout April 21, had been printed and distributed by the Company.This issue, which was in the form usually printed in connection withthe-annual conference-dinners, contained, on page 1, -photographs ofMettam and of the employee representative officers, all of whom werelisted by their official titles.The last page,was headed "SeatingArrangements-20th Anniversary Dinner of the Employee Represen= 44DECISIONS OF NATIONAL LABOR' RELATIONS BOARDfation Plafi . ." A- iesuiu of'the dinner meeting appeared in theElizabeth Daily Journalthe next day under the head "New S. O. LaborGroup Forming," describing the occasion as marking "the twentiethannual dinner of this sort."From April 23 to about May 19, inany of the emplpyee representa-tives spoke to numerous employees as to what was going on. Theseveral representatives tivho testified on the subject were. unanimousin stating that the employees who spoke to them insisted that theycarry on as nearly like the old Plan as possible, but their testimony insubstance that they made it plain to the employees that the Plan wasin effect disestablished, is not supported by the record.The factsrecited, and subsequent events, indicate that exactly the contrary wasthe case.;Follo«-ing the April 28 dinner-meeting, the new constitution andbylaws committee set to work to prepare a.constitution and bylaws,in which work Field assisted.By May 6, however, the committeemembers were still not in agreement upon the language of the sameand were concerned whether there -, as anything therein which mightbe construed as illegal.One of the first articles of the constitutionthey had drafted provided that "The object of this organization isto perpetuate the desirable features of the industrial RepresentationPlan . . ." It was further provided that "The presently electedofficers under the `Industrial Representation Plan' shall function asthe officers of this organization and the various representatives underthat plan, shall continue to so serve in this organization should theemployees of the plant so decide by their acceptance of this or-ga.nization."Another provision was that the committee to conductthe annual election of representatives should be "governed by therules and regulations adhered to by the present board of electionsunder the present Representation Plan as near as possible, eliminat-ing, of course, any Company participation." It was provided, further,37The most that can be said for the respondents' contention in this respect is that Bren-nan, one of the representatives of the first division at Baywayy, apparently had some qualmson' the subject. ' Within a few days following the April 23 conference, he prepared anddistributed in the first division a petition by the terms of which-the signers "hereby sanctionthe right" of the representatives of the first division to bargain collectively for them "untilsuch time as we have a duly organized organization to take such matters off their hands."Almost all- of the approximately 500 employees in the first division signed the petition,between 200 and 300 within 2 days.Brennan admitted that these petitions were circulatedon the job during working hours. It is a fair inference, and we find, that foremen or othersupervisory officials were aware. of such distribution and made no effort to stop it.How-ever. there was no distribution of similar petitions in other divisions 'at Bayway or at anyof the other refineries.The other representatives "thought I was crazy," testified Brennan.Brennan'smotive in distributing these petitions was not because of such temporary doubtas be may have had about the effect of the supreme Court decisions upon the Plan, butrather because lie had been told by, a.company representative that until the situation wasclarified the employee representatives could act for the men only on minor rather thanmajor grievances, and Brennan became angry.While there were no joint conferences fromApril 12 up'to this time, other than the dinner-meeting, the representatives acted for themen on minor or individual grievances. STANDARD OIL COMPANY45.that "The recent. action on the `Wagner Act' by the United StatesSupreme Court,makes it necessary to eliminate company contributionor support and it is imperative that this organization be. self-support-ing.Therefore,itwill be necessary to fix a charge of 25 cents asmonthly dues . . ."While thiswasnot the constitution as itwas. finally adopted, it is highly significant in that it clearly. il-lustrates the, attitude and intentions of the officers of the Plan.ThePlan officers were not attempting to set up a new and separate or-ganization but instead made it quite clear that the organization contained the same features as the oldPlan,was guided by . the sameofficers, and was, in effect, the old Plan with certain revisions that theconstitutionality. of the Act compelled them, reluctantly, .to make.In the meantime, on the morning of April 29, Mettam informedVice-President Smith that the rank and file of employees "are anx-ious to have some definite word from the management as regards therelationships since the Supreme Court Decision regarding the. Wag-,ner Bill."At Smith's suggestion, Mettam, on April 30, 'advised thethree plant superintendents to pass the contents of the Company'sStatement of Policy to the rank and file.On May 3, Bayway Super-intendent Meacham, while not passing out individual copies to theemployees at Bayway, did post on that refinery's many bulletinboards a ' copy of the notice, and on May 7 copies of it were dis-tributed to each employee of the Bayonne and Eagle refineries, anddistribution was ample notice to the employees of the terms of the``Statement of `Policy.'?About the first of May, Charles C. Jones, employee representativeat Bayonne, had a conversation with Milton C. Hagen, Bayonne per=sonnel head.With him at the time was Herbert Eckert, a Bayonneemployee representati ve, also 'active in - the ' admit istratioii of the.Plan.This conversation was held in the Bayonne _personnel officeduring -working hours. _ According to. Jones' testimony, Hagen askedthem how they weregetting along with the -"new set-up." Jonesreplied that they were having some disagreement on the language ofthe bylaws.Hagenthen suggested "Why don't you get hold of Mr.Hicks [the, `Daddy of the Plan'] ? ' I will be 'glad to help' you out toget him." Jones replied that he had considerable faith in Hicks,that he knew Hicks had done a good job, `but that it might be amistake . to see Hicks, that it might be misunderstood in view of thefact that Hicks was on pension from the Company.Eckert deniedthe conversation with Hagen, as testified to by Jones.Hagen didnot testify.We are convinced,aswasthe Trial Examiner, thatJones' testimony in this respect is substantially in accord with the'facts.Immediately thereafter Jones', met' Field, told him what had11 46DECISIONSOF- NATIONALLABOR RELATIONSBOARDtaken place in.the personnel office;'al d asked him what he'thouglitabout it.Field replied that Jones had done the right thing, .that ittivould- be a. mistake to see Hicks.Neverthe.l.ess, the bylaws committee did see .Hicks. It was stipu-lated at*the hearing that McMillan, at committee meetings, made thesuggestion with -respect to having the bylaws presented to Hicks. Itinsist be assumed, therefore, that neither Jones nor-Eckert had madethe suggestion to the bylaws:'committee following their conversationwith Hagen, and that the suggestion was first made by McMillan atitmeeting of the committee in Field's office.38The members of thecommittee thereupon discussed the -possibility of a visit to Hicks for,assistance in drafting the constitution and bylaws.Spears, chair-Irian of the-Baywaygroup -and a -member of the committee, w. as. askedat the hearing. whether the fact that Hicks was formerly in chargeof industrial relations for the parent company was a factor in thedecision to see him.Spears replied that "it was for that reason wewanted to-go to see him because we knew the experience that that manhad had in labor relations ..."The committee agreed, a day or two prior to May 7, to see Hicks.Thereafter, and prior to May 7, management officials were madeaware of the committee's plan to visit him.McMillan testified thathe had asked John Burr, personnel manager at Bayway, for Hicks'telephone number in New York and that Bum replied, "if you aregoing to call him, don't call over the plant telephone."The tele-phone. call. was made from a public pay station at the plant gate.Clarence J. Hicks had. been connected with the parent companyfor many years as executive assistant to the president, in charge ofindustrial relations generally.About 1917 or 1918, at the directionof John D. Rockefeller, Jr., he had been actively associated withMackenzie King in setting up an employee representation plan at theColorado Fuel and Iron Corporation, a Rockefeller company. There-after., as found above, he was the most active. in originating, estab-lishing, setting up, - and otherwise assisting the Industrial Repre-sentation Plan of the parent company at the New Jersey Works, andperformed.-similar work for the parent company in other operatingrefineries throughout the - country.His entire connection with theparent company was with respect, to labor relations generally, andmore than anyone else in the Company he was identified with itsEmployee Representation Plans.He had attended various combinedjoint conferences and annual dinners for many years since the incep-tion of the Plan and was in fact the "Daddy of the Plan," as statedby Carringer at the April 28 dinner.11Virtually all the meetings of the committee were held in Field's office, andnone washeld on company property or time. Nor was any management or supervisoryofficial presentat any of these meetings. STANDARD- 01L .COMPANY--47.In 1933. Hicks retired from -the parent -.company -on pension, beingat that time approximately. 70..years of .age.A year or two there-after.; -however, he became chairman :of the Board, of Trustees. of In='dustrial -Relations Counselors; Inc.... This organization;..hereinafterreferred to as Counselors, was established about; 1922, and incor-porated. in 1926, - as a non-profit organization engaged mainly inconsultations and surveys of industrial relations for..single firms:It is also. consulted.' by various governmental departments and otherorganizations. 'Counselors was begun by John D. Rockefeller, Jr.,and for several- years thereafter was supported solely by him.Astime went: on, other. companies in addition - to the various StandardOil companies availed themselves of the services. of Counselors. andmade-- annual contributions to its support, with- the result thatalthough John- D. Rockefeller, Jr., continued -to be, it substantialcontributor, the amounts of his -contributions decreased.Becauseitmaintained i well organized industrial relations department of itsown; Standard Oil Company, the parent corporation, has not availeditself of the services of Counselors to the extent that many othercompanies have. and, accordingly, its contributions have been rela-tively small..Thus, in the year-1934, out of a total income to Coun,.selors of $250,000,. the parent company, respondent herein, contributedbut $2,500.Since 1934, the staff director of Counselors has been. Tudor H. A.Tiedeluann,-who is also secretary of the organization.Before. thattime Tiedemann. had been an ,executive in the Industrial. RelationsDepartment of they parent company, working with Hicks. The gov-erning body of Counselors is its Board of Trustees, consisting of sevenpersons, of which Hicks is chairman, Tiecleniann is secretary, andJohn D. Rockefeller, 3rd, and Walter C. Teagle, former president ofthe parent company, are members. In the absence of -meetings ofthe Board of Trustees, which axe infrequent,. the- directing bodyof the organization is composed of an Executive Committee consist-ing of Hicks; John D. Rockefeller, 3rd, and Teagle.The-first visit to Hicks' office at Counselors was made by the con-stitu.ion and bylaws committee on May 7.39When they arrived atHicks'- office, they told him that they regarded him. as their friendsthat'they-wished to retain all the benefits of the Plan, that they haddrafted a constitution and bylaws, and that they wanted Hicks'assistance to be sure it was legal.They concluded by asking Hickswhether it was. proper for then to talk to hiul on the subject andassured him that the Company did not know of their visit.Hereplied that there was no reason-why they could not consult him30The members of the committee making the trip were Spears,McGann,Kelly, Coyle,Hurley,Mallon,and McMillan.1 48DECISIONS OF -NATIONAL" LABOR RELATIONS BOARDon the subject, that he would beglad to help them, and.Jthathehadassisted in the preparation of ' constitutions and bylaw's for -otherorganizations throughout the country.The committee members' hadwith them a. 'draft of the constitution and bylaws they had prepared,and data concerning constitutions and bylaws of two or three other,organizations.Hicks called in Tiedemann, who thereupon discussedwith the committee various sections of the draft which the commit-tee. had prepared.During this discussion Hicks was not present.The 'committee told Tiedemann 'that the- men in the plant. had:aol_d-_"them to hurry up and get- going,- that they wanted 'to have some-thing which they ' could "sell" to the, men as quickly as possible.Tiedemann said that he understood that the representatives had beenelected under the old- Plan and that it would look better some dayto a Labor Board -if they had another election.The committeereplied that they had no time for that, and that if the employeesvoted on whatever was put up to -them that it would be the samething as an election.40 -The committee members spent several hoursat the office of Counselors in this connection,' and at the conclusionthereof Tiedemann, who had taken notes, suggested that they returnlater and that he would have it revised draft ready for them.The committee returned on -May 12 and again spent several hourswith Tiedemann who had, in the meantime, revised the language ofthe 'draft which had been left with him, and added' two or three-sec-'Lions.One of these sections stated that "Nothing herein containedshall restrict or qualify in any way the right of individuals orminority groups, who are not members of this association or who donot vote in its elections, to deal with the management directly orwith their chosen representatives."After he presented the reviseddraft to the committee, Tiedemann suggested that they discuss the.matter among themselves, and the committee accordingly did so,spending about 2 hours on such discussion, after'which they returnedand indicated that the revisions were satisfactory.At the conclusionof the conference, the committee asked Hicks if there was-any-chargefor his services or those, of Tiedemann. ' Hicks replied' in effect thathe_wa,s glad to beof assistanceto the committee and that he expectedno compensation.None was paid.On May 14 there was a meeting of the constitution and bylawscommittee with the other employee representatives off company prop-erty where, after some discussion, the employee representatives of thethree plants voted to accept the constitution and bylaws as they hadbeen revised, making one minor change.At the same meeting the40These latter findings as to the conversation between Tiedemann and the committee arebased on Tiedemann's testimony.Compare what was said by Employee RepresentativeEckert later at a combined joint conference held on August 3, 1937,infra. STANDARD OIL COMPANY49employee representatives made plans to send ballots to the employeesin which they should vote on the acceptance or rejection of the constitution and bylaws, and the continuance, in office, until April 1938,of the employee representatives who had been elected under the PlaninApril 1937.This material was sent to the employees by mailon May 19.As' indicated hereinabove, up to April 29 at least, the employeesas a whole.had not received the impression that the Industrial Rep-resentation.Plan had been disestablished.The respondent',s evidencethat on the moliing of April 29 Mettam informed Smith that therank and file of employees "are anxious--to have some definite wordfrom the management as regards the relationships since the SupremeCourt Decision regarding the Wagner Bill," tends to bear this out.If, as- is contended, it had been made plain to the employees beforethat date that the Plan had been disestablished, there would havebeen no anxiety about "some definite word."As a matter of fact,as found herein, the impression they received was that the Plancould continue' if company support were, withdrawn and minor re-visions made.An article in. theElizabeth Daily JouvnalofMay 11 entitled"Workers of S. O. Speed New Plan" quoted. an announcement byMcMillan that the bylaws committee was drafting a constitutionand.-bylaws, for the "proposed new collective,bargaining organiza-tion," and described McMillan as- having "served as chairman of thecombined elected delegates to the now dismantled management-sponsored employee representation set-up."The article stated-thatthe "new organization". would replace the Plain "outlawed" by theAct.On May 14, the May 1927 issue of theEsso Refter°was dis-tributed to the employees at the New Jersey Works.This issuecontained a copy of the Statement of Policy, a copy of an editorialentitled "The Company and Its Workers," which had appeared inthe April issue ofThe Lampand was similar to the Statement ofPolicy, and -also an article, being the lead story on page 1, entitled"Twentieth Anniversary Dinner Held," which set out a summaryof what had occurred at the April 28dinner-meeting. The materialsent to the employees by the employee representatives on May 19consisted of a letter containing a ballot and a copy of the proposedconstitution and bylaws.The ballot stated, "Do you approve of theplan of the [Here was inserted the name of the particular refinery]Refinery Employees Association prepared and recommended by theCommittee of Employee Representatives?"The letter was asfollows :Owing to conditions brought about by the Wagner Act, -themanagementof our company has been obliged to withdraw481039-42-vol. 43-4- 50DECISIONS OF NATIONAL LABOR' RELATIONS BOARDfrom participation in- of financial support to the Employee'Representation Plan which has been in successful operation inthis . company for nineteen years.Hence, the, representation-plan [41] for'us--as employees will will cease to existunless theemployees decide that it be revised so as -to meet fully all legalrequirements.-Believing that the majority of the employees of this refinerydesire to carry on collective bargaining arrangements as similaras possible to those which we enjoyed under the old-- reptesenta-tion plan, the representatives -of the employees who were .electedin April, 1937, have drawn up and herewith submit for yourapproval or rejection a new -plan of employee organization.The name of the proposed plan is The [Here was-inserted thename of- the particular refinery involved] Refinery EmployeesAssociation.We trust that you will read the copy of the pro-posecl constitution and general rules which is handed you-here-ith, and make your decision after careful consideration in-N-your own personal interest and that of your fellow employees..Realizing that such a plan must have an organization to startout with, we, whose names appear below, who are the representa-tives elected by you' at the last election under the old plan, arewilling to carry on until the next annual election which wouldbe .due in April 1938 provided that is the desire of the majorityof the employees.We earnestly hope that our proposals have the approval of theemployees of this refinery.We propose. that an election bysecret ballot to determine the choice of employees in these mat-ters be held from Monday, May 24 to Friday May 28 ....Here followed the details of the referendum.The letter con-cluded with the names of all the representatives of the 'partic-ular plant involved]The Company was aware that the constitution and bylaws commit-tee had been engaged in the process of drafting a constitution andbylaws and in setting tip the Associations, and a copy'of the referen-dum material recited was seen by Dlettam at or about the time it was41The respondents in their brief contend that "obviously" the representatives meant"industrial representation" by the use of this term, and that this portion of the letter makesit clear that-the Thin was out and that collective bargaining as a method under employeerepresentation was out unless the employees wanted it." The respondents are again relyingon the nice 'but unrealistic distinction we have discussed above. It seems obvious to usthat the representatives in drafling this letter meant all three terms-used in the first twoparagraphs, that is. "the Employee Representation flan," "the representation plan," and"the old representation plan," to mean the same thing, namely : "the Employee Representa-tion Plan which has been in successful operation in this company for nineteen years." Itseems even more obvious to us that the employees receiving this letter so construed it. ;_±':STA\'I)A'RI)011-CODZPA-NY-5fmailed to the employees.42 -l.Iettain was asked it the hearing whetherthe Company had made any effortto make it- plain tothe employeesgenerally,, up to or after the time the elriployees had voted on theconstitution- and bylaws, that the Associations were not a- revisionor amendment of the Industrial Representation Plan.He answered,"Not that I know of."-It was stipulated -at the hearing; and we find, that the preparation,distribution, casting, collecting, and counting of the ballots was -off,company property, on the employees' own time, and that all costsof balloting were paid by several employees who were later reimbursedby the Associations, which also paid the other expenses in connectionwith the referendum.' Election details were handled by an electioncommittee of several employees who had been appointed by theemployee representatives.A total of 7,160 wage-earner employeeswere eligible to vote at the 3 plants.Over 86 percent of them casttheir ballots.Approximately 94 percent of the votes were in theaffirmative. _ These figures were reported by the election committeeto the 'management on the, morning of May. 29, and within a fewdays thereafter the results were formally certified to the Companyby the election committee: at the 3 'plants.E. The Associations; the contracts; events from June 1937The Associations as set up constituted on the whole merely ,minorrevisions of the Plan. Such differences as there were had to do largely-with the difference in name, the elimination of financial support fromthe Company,43 and the fact that meetings of the employee representa-tives, other than meetings with represeiitafives of ^ management atjoint conferences and combined joint conferences, were held off com-pany Property-44The core of the Plan, the joint conference procedure,was retained.45An equal number of employee representatives andmanagement representatives attended the conferences, the manage-ment representatives consisting of the same persons-who had acted assuch under the Plan.Each group had equal voting power. Theplant superintendent continued to preside as chairman at joint con-ferences, and Mettam, the Works Manager, at combined joint con-^ John Burr. personnel head of the Bayway plant. testified that he saw a copy of theconstitution and bylaws at the time they were being mailed out to the employees or severaldays before .that date.'He testified that copies, of the referendum material were "easilyavailable to, everyone who might have any interest in them" ; and that it was his recollectionthat one of the representatives told him in effect, "Hereis somethingin which you may beinterested."*'A check-off was subsequenfly granted.444.Employee representatives had met'by themselves off company property from time totime under the Plan.The respondents and Associations in their exceptions and briefs point to other differencesbetween the Associations and theflan.'Theyare either discussed herein or we find thento heonly negligibledifferences.+s Even the same designations,"combinedjoint conference,""joint conference," and"divisional conference," continued to be employed.-- 52DECISIONS OF NATIONALLABOR RELATIONS BOARDferences.46Except for the fact that the Associations paid for, the,printing, the minutes of the joint conferences and combined jointconferences continued) _to be prepared and distributed in substantially-the same way as before, the distribution -being through the mediumof the company boxes which were placed just inside the plant gates,which boxes Were also used for the distribution ofThe Lamp,parentcompany publication, and theEsso Refiner,the Delaware Companypaper.47The. selection of employee representatives continued substantiallyas it had under the Plan. There. Were the same voting divisions, andthe same requirement that one representative would be elected foreach ^150.men in each=division,°the only difference -being-that-there -wasa minimum of 1 representative instead of 2 for each division.Asunder the Plan, the representatives were required to be employed inthe division from which elected.There is one difference in that underthe Plan they lost their status as representatives automatically if theyleft the Company's employ or if they-were transferred from the divi-sion from which elected, while under the Associations this action wasdiscretionary with the governing body.The annual elections con-tinued to be held during the month of April as under the Plan, andwere conducted in substantially the same way that they had been.As under. the Plan, the Association officers were selected not by theemployees as a. whole but by the employee representatives.As indi-cated above, the employee. representatives, who had been elected underthe Plan in' April 1937, had) providedl in the. referendum materialsent to the employees and in the constitution and bylaws, that, ifapproved by the employees, they were to continue in office as such-representatives until the next annual election in April 1938.Thusthere was no, opportunity for the. employees to vote affirmatively oil..the referendum without at the same time accepting and continuingin office, until April 1938, the same representatives who had beenelected under the Plan in April 1937.48The grievance procedure provided for under the Plan and thatconducted under the Associations was virtually the same.The jobof the representative, his rights, his duties, and his relationship withhis constituents, remained substantially unchanged.40While under the Plan these persons automatically assumed the chair, and under the-Associations they were elected as chairmen, in practice the election of the chairmen underthe Associations was generally regarded as a formality.At joint conferences held at theBayway Refinery after June .1939, however, the plant superintendent and an employee representative alternated as chairman at the subsequent ;joint conferences there held.49These boxes were also used for the distribution of theEmployees News, aNew JerseyWorks publication which was started by the employee representatives in June and supported'.by the Associations.-48 The only way an unsatisfactory representative could be ousted was by a recall petitiom-signed by 51 percent of all eligible employees of the division. 'STANDARDOIL COMPANY--'53-No appreciable distinction or break was discernible between the.last joint conferences held tinder the Plan and the -joint conferencesand combined joint conferences which followed under the 'Asso-ciations.The latter continued where the former had left off. In=deed,, statements made- by the employee °.l°epresentatives and repre=sentatives of management, at these meetings, indicated that theyrecognized no distinction in practice.40Early in June 1937 the Company agreed with employee representa-tives to check "off Association dues and pay the money over to therespectiveAssociations.It was provided that this should be doneonly upon written authorization from the employees, that the authori-zations were subject to cancellation by the employees, and that theCompany could charge one-half cent for each individual deductionso lnade.The first deductions were made on July 9 and continuedthereafter, the Company turning over to the Associations an averageof $2 per year per member, and deducting the agreed one-half cent'for each dollar so turned ov-er.50These deductions have constitutedthe only financial support the Associations hak=e received since theirinception following the referendum previously referred to, exceptfor certain wage payments to Field and a limited amount of Asso-ciation activit3i on company time and property set forth hereinafter.All deductions have been made only upon the written authorizationof Association members who were listed as in good standing in therespective Associations.5''The first combined joint conference held after the referendum wason June Z. Statements in the minutes of this meeting indicate thatat least some of the employee representatives considered that thiscombined joint conference. was but a continuation of the conferencesheld under the old Plan rather than the first meeting held under theAssociations.Thus, according to the minutes, Manz referred to themeeting of April 28, held just prior to the dinner, as a joint con-ference, and Jones - said that he did not know that the April 28meeting "was not a. legally constituted one," and that he had beenled to understand "that both sides were there in attendance and thatitwas legal."Mettam, who presided, said that "as far is the con-ference was concerned we were very careful not to call it a joint."At the April 28 conference-dimmer, as already found, both sides' discussednumerousitems involving working conditions just as they had at previous combined joint conferences.50Dueswere $3 a year.However. the dues deduction authorization cards contained aprovision to the effect that clues should not be collected when the am mounts in the treasury.of the Associations exceeded $4,000 at the Bayway and Bayonne plants respectively and$1,000 at the Eagle plant.Since these amounts. were often reached, an average of aboutv 2 a year was collected from each of the members in dues.11Testimony was offered at the hearing that these deduction authorization and membershipapplication cards' were distributed during working hours on the job.However, such circu-lation as took place on the job was not extensive and the record does not support a findingthat foremen or other supervisory employees had knowledge of such distribution. 54DECISION'S"' OFNATIONAL 'L"ABOR RELATIONS'"BOARD.conference."To Jones' rejoinder that questionswere. discussed and.minutes taken, Mettam replied' that the minutes "were briefminutes,and afterward it was decided the best thing to do was to. destroythem," although it subsequently developed that they were not de-stroyed.There was considerable discussion at this combined jointconference as to various items involving wages, hours, and workingconditions which had not been settled atearlierjoint conferencesand combined joint conferences.On the whole, the procedure at thisconferencefollowed exactly the same pattern as those under the oldPlan.One of the items under discussion was the drafting of a proposedcontract between'the Associations and the Company, and Mettam.suggested that the representatives confer with the personnel managersof the .three plants in order to formulate a contract to be presentedtomanagement for consideration.A committee to handle the con-tract discussions was almost immediately chosen from among therepresentatives of the three plants.Beginning on June 9, and for some time thereafter, the contractcommittee met with the plant personnel managers jointly in orderto draft a contract for possible agreement. They held severalmeetingsin the following months and finally on December 8, 1937, after sub-mission by the personnel managers to top management and by therepresentatives to the membership of the Associations, the contractswere approved and signed. ...These contracts, which were identical foreach of t'he,plancoiitiiiued in effect the same arrangement that hadexisted between the employees and the C'ompany' under the Plan, plusa few' minor 11:lpro\-ements in working conditions.-The contracts,by their terms, renewed themselves, annually, and were still in effectat the time of the hearing.The first joint conference held at the Bayonne plant after the inception of the Associations vas held on July 21, 1937, Plant Superinten-dent Tiedemann presiding.He said at the outset: "This may beconsidered ..amemorable occasion . . ..We' have had nineteenyears of successful operation and now we change our plan a little hitand we have a little different plan, but I think it is with thesame shipand steering the same course, and I think we are going to arrive at thesame destination as we got in the nineteen years in the other-association[Industrial Representation Plan] and I think you fellows probablyfeel the way I do about it-that this is. really a most important period"As will be seen 'presently, this was recognized in statements made by managementand employee representatives at joint conferences held after t`e signing of the contracts.There had been no formal signed contract under the Plan. The original Plan bookletpublished by the Company in 1918 and thereafter contained a copy of the "working agree-ment" under which the works operated. This "working agreement," as modified in minorparticulars from time to time in subsequent joint conferences and combined joint con-ferences, was considered the contract or working-agreement which existed. It was neversigned.. STANDARD, 0IL .,CQMPANY55in our history because we are placing on trial here now at Bayonne, anew plan-we are starting a new path and for my own part, I haveevery. confidence that it is going to be to our mutual, benefit . . Nowwe turn over a new page-we have no business-everything we havenow is new business." As a matter of fact, after this statement theemployee and' management representatives proceeded to dispose ofmatters. which had remained unfinished prior to April 12, as they didalso at the joint conferences at each of the three plants.During a combined joint conference held on August 3, 1937, overwhich Mettam presided, Representative Eckert, who had been veryactive in_the setting! up of the Associations, said:.we signed upin Bayonne 3,100 men.You didn't give them any voice in the organi-zation only by signing up for it. They had no voice as to who shouldbe officers .. ,We, went out and got the members-there was onlyone way to do it and that was to give them an idea, of selling themsomething."Eckert added: "When we sold this to the men, organizedand set them up as members, what doi you think we told them, how doyou think we got them in?. Not just because we are the Standard OilCompany-. It was like a salesman . . . We did the same thing :.. .We wanted to get them into it ..."At a combined joint conference held on .September. 15, 1937, overwhich,Mettam presided, there was a discussion of the proposed con-tract which was then under consideration by the contract committeeand the .personnel managers.Mettam. said:, "This staff about a neworganization, and so'on, I don't think it"is a new organization alto-gether.We have had - industrial representation, we worked underthat plan for nineteen years, and I think that the quickness with whichthe employees in the plant signed up as members and were willing_to pay dues for, was 'a very strong indication of what the rank andfile of the employees in our plant thought about the organization,if you want to call it that, but the industrial representation plan."Continuing the discussion of the proposed agreement then under con-sideration,Mettam added : "If somebody has gone out and promiseda lot of stuff, they have done it on their own, and they certainly.can't expect the management to turn around and be .. . Santa Claus,just for the purpose of making something good that somebody withoutany .. responsibility° promised them . ."Representative. Brennansaid: ". .. you,as our chairman, when you. were in the caucus roomupstairs, told us you were .100 percent behind representation.Whatwas behind that move we will forget ..." 53During a joint conference held at Bayway on September 28, 1939,Representative Phillips said: ".. . we have had' this representationplan for twenty years ..."I Brennan was here referring to a statementmade by Mettam at, the March 12, 1937,combined caucus of employeerepresentatives,referred tosupra. 56DECISIONS"OP NATIONAL,LABOR RELATIONS BOARDOther alleged, support furnished the -Associations by the CompanyinvolvesHarry Field' and certaiii Association activity on companytime and-property.Although not an employee representative, Field,as attorney for one -or more of the Associations, attended many jointconferences, and in many instances received -for the time so spenthis regular pay as an employee of the Company.Field had also beenso paid for his attendance at the joint caucus of the employee repre-sentatives on the afternoon of -April 28, 1937. It is apparently the.position of the Company that these payments, or solve of them, weremade in error, and that in any event the records produced at the hear-ing s cow merely that Field received.a full clay's pay on dates whenhe attended certain joint conferences; that it. was the custom to permitsome of the men to vary their hours somewhat, and that it is hencenot clear that in fact Field was paid by the Company for the timespent at joint conferences.The record, on the whole, does not supportthe Company's contention in this respect.We affirm the Trial Ex-aminer's finding that the Company paid Field his regular wages forhis time spent at many, although not all, joint conferences and at theApril 28 caucus, with knowledge of the use to which the time wasput, and thus contributed support to the Associations.The only testimony concerning activity of the Associations on coin-pany. time and property for which the Company is properly charge-able occurred in April 1941 at the Bayonne plant.During that monthtwo employee representatives circulated a petition among the em-ployees in the plant concerning a proposal involving a change inhours.We agree with the Trial Examiner' that this petition was-widely circulated during working hours among the men in the plantin sufficient numbers and under such circumstances that it may be.fairly inferred that the company foremen were aware of its distribution, and we so find.Nothing was clone to curb this activity. .F. Concluding findings.The respondents contend that the Delaware Company, effectivelydisestablished the Plan and that the Associations were created by theemployees as new and independent organizations, free from employerinterference and domination.We do not agree. It is unnecessaryto repeat here the indicia of domination of the Plan, as found in de-tail above.The respondents admit that the Company initiated thePlan and' furnished it various forms of support, and that the contin-uance of the Plan after July 5, 1935, was in violation of the Act. Fromthe effective date 'of the Act until after the constitutionality of theAct was affirmed by the Supreme Court, the respondents admittedlytook no steps to disestablish the Plan or to apprise the employees thatthey proposed to cease their interference with the choice of bargainmg representatives.-' ' STA\DARI) OIL COMPANY57The effects of employer coercion; inherent in the establishment andmaintenance of a- company-dominated organization, can be dispelled-only by the re-creation of conditions in which genuinely -free choicecan be exercised.To this end it is essential, if an ostensibly neworganization is set up, that there be "a complete break between the twounions and a disestablishment of the objectionable U111011,1 154 and that.the employees be "effectively and tministakably informed.of such ac-tion."`''The respondents contend that the Delaware Company dis-established the Plan and clearly informed the employees of its action.From our above findings-.regarding the Statement of Policy, theiAn-pression it created in the minds of the employee representatives, andthe subsequent actions of the respondents, the representatives, andthe employees, we conclude that the respondents did not disestablishthe Plan or give effective notice thereof.The Associations were established and first administered by repre-sentatives and officers elected under the Plan.The Associations weremerely minor revisions of the Plan.They were so intended by therepresentatives and, in effect, were so described to the employees.Thus,during a period in which the respondents had done nothing effectivelyto reestablish a condition of freedom, the Associations succeeded theillegal Plan with strong indicia of connection between the two. In-these circumstances, the mass of employees, conditioned by 19 years ofdenial of their right to self-organization,51 could reasonably haveassumed that the respondents favored the Associations as they hadfavored the Plan. "Timorous habit"51firmly molded by 19 years ofdomination consequently nlay well. have dictated the employees' choiceof the Associations.It is the circumstance of clear connection betweenthe Plali and the Associations in the absence of restored neutralitythat is most persuasive in the case. -The coincidence of these factorsesMagnoliaPetroleum,Co. v. A'- L. N. B.,115 F. (2d) 1007 (C. C. A. 10). Thus, courtshave receguized the necessity of "wiping the slate clean"(N. L. R. B. v. NewportNewsShipbuilding and Dry DockCo., 808 U. S. 241) ; "clearing of decks" (Westi-nghouseElec-tric & Affg. Co. v. A'. L. R.B.. 112 F. (2d) 657 (C; C. A. 2), affirmed,per euriant, 312U. S. 660) ; "absolute and public cleavage between the old and the new"(Western UnionTelegraph Co.v.N.L. R. B.,113 F. (2d) 992 (C. C. A. 2) ) ; clearing the field "of theoriginal illegal growth," thus rendering it "suitable for sowing the seeds of an undomi-nated body"(E. I. Dupont de Nemours & Co. v. Al. L. R. B.,11.6F. (2d) 338 (C. C. A.4)) ; washing out "the virus of control"(N. L. It. B. v. II. E. FletcherCo., 108 F. (2d)459 (C. C. A. 1)). .65MagnoliaPetroleum Co. v. N. L. R. B., supra.SeeSperry Gyroscope Company, Inc.v.N. L.R. B.,July 3, 1942. 10 L. R. R. 689(C. C. A. 2), where the Court stated that the influence of "twenty years of uninterruptedcompany, domination of a single union . . . does not suddenly evaporate.in theabsence of proof of-powerful counter-forces." In this connection it is pertinent to notethat an extremely large percentage of the employees of the New Jersey Works "grew up"with the Plan, the average'length of service of the employees being more than 15 years.sN.L. R. B. v.PacificGreyhound Lines, Ine.,303 U. S. 272, quotingMatter of PacificGreyhound Lines, Inc.andBrotherhood of Locomotive Firemen and Engincincn, 2 N.L.R. B. 431. 58DECISIONS OF NATIONAL LABOR.RELATIONS BOARDinfects the ostensibly new organization with the "virus of control." as -The choice of the employees was not"as free as the statute demands." 59We find no merit in the respondents' contention that the Plan. was effec-tively disestablished- and that the Associations were created by theemployees as new and independent organizations, free from employei-interference and domination.The respondents further contend that "there is no justification" inthe record "for treating the Parent Company as an `employer' in this-proceeding.",Section 2 (2) of the Act defines the term "employer" asincluding "any person acting in the interest of an employer, directlyor indirectly."Since the parent company is not the immediateemployer, its responsibility depends-upon whether, after July 5, 1935,it acted in the interest'of the Delaware Company, the immediate enr-ployer, in connection with the facts hereinabove found.The parent company is a bolding company solely, with approximately250 subsidiary corporations.The Delaware Company is a whollyowned subsidiary.The parent company originated and -institutedthe Plan at the New Jersey -Works at a tune .when it operated theWorks. It transferred title to and the operation of the New JerseyWorks to the Delaware Company in 1927, whereupon the DelawareCompany ratified the labor policies of its-predecessor and continued thesame, including the Plan, in effect.The evidence is clear that in mat-tors- of basic policy, including especially financial policy and' laborpolicy, the Delaware Company looks to the' parent company for advice,assistance, and approval.The respondents argue in their brief, in effect, that the parent com--pany cannot- be found to be an employer within the meaning of the -Act, unless there is evidence of action taken .by representatives ofthe parent company in connection with the series of happenings uponwhich we rely, and that thereis no suchevidencein the instant case.With respect to labor relations, the parent company, primarily throughits Industrial Relations Department headed by Frank W. Pierce, con-stantly keeps in close touch with the labor relations of its subsidiariesand lays down basic policies which the operatingcompanies are ex-pected to follow, and do follow. It is, true that a certain measure oflocal. autonomy remains in the operating subsidiary,. but this existswithin the limits of the policy already laid down, except in infrequentcases where the parent company, because of peculiar local conditions,approves of some variation.The employees at the New Jersey. Works -have looked upon, and still look upon. the parent company as decidingthese general policies.The distribution by the parent company ofThe- Lamp,official publication of the parent company which is dis-°%N. L. R.B.v.H. E. Fletcher Co.,supra.sD 1[e.stitt;/houseElectric & Mfg. Co. v. N. L. R. B., .sutp ra. STANDARD*OIL COMPANY'.59tributed to-the employees of the New Jersey Works and the employeesof other subsidiaries, has fostered this feeling ' on. the part of theemployees.InThe Lammand other bookletsissuedby the parentcompany to the workers at the New Jersey Works, they are therein.referred to. as.'the.employees of the._Standard..011 system generally.Statements made by the officials of the respondents have tended toinstill in the minds of the employees at. the New Jersey Works theunityof controland decisionin these matters.Thus, for example, ata combined joint conference held on May ,7, 1936, according to the,officialminutes of the conference,Abrams "referred particularly,totheManagement of the Standard Oil Company (New Jersey) [theparent company] which decides the general policies."From timeto time, at various conferences, employee representatives, dissatisfiedwith decisions of local management on particular matters,-have indi-cated their desire to take them up, with officials of the parent company.Upon the impending passage of the Act in 1935, officials of the Indus-trialRelationsDepartment of the parent' company appeared at acombined Joint conference and discussed the-possible effect of thepassage of the Act upon the Plan. In 1937, .following the SupremeCourt decisions of April 12 upholding the constitutionality- of theAct, the language of the Statement of Policy was not agreed uponuntil Pierce had been consulted. It was. Pierce, too, who exhortedthe employee representatives at the April 28 dinner-meeting to con-tinue With the Plan, in revised form. Indeed, throughout the exist-ence of the Plan, even after the transfer of the New Jersey Worksto the Delaware Company, and during the existence of the Associa-tions as well, officials of the parent company, including Pierce, ap-.peared at various combined joint conferences and joint conferences,thereby making it plain, and enforcing in the minds of the employees,the unity of interests, control, .and direction.Minutes of combinedjoint conferences and joint conferences continued to be sent by the..Delaware Company to the parent company bath tinder the Plan and .the Associations.The proposed contracts with the Associations weresubmitted to Pierce before they were signed.We find that the .relationship between the respondents herein issuch, and the officials of the parent company have so acted, as to -.constitute the parent company an "employer" within the meaning,of that term in the Act, of the employees here involved.60The re-spondents' contention in this regard is without merit.-We find, as didctthe Trial Examiner, that the respondents, by theabove described course of conduct, have dominated. and interferedwith theadministration of the Industrial Representation Plan, andWith the formation and administration of the Bayway Refinery Em-SeeBethlehem Steel Conipanyv.N. L. P. B.,120 P. (2d) 641 (App. D. C.). '60DECISIONS` Of, NATIONAL LABOR RELATIONS BOARDployees'Association, the Bayonne 'Refinery Employees' Association,and the Eagle Refinery Employees' Association, and have contrib-uted support thereto, and have thereby interfered with, restrained,.and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.61IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents' set forth in Section III above,occurring in connection with. the. operations. described in Section Iabove, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom, and totake certain affirmative action' which we find necessary to effectuatethe policies of the Act.We have found that the respondents have d olninated and interferedwith the administration of the Plan and with the formation and ad-ministration of the successor Associations and have contributed sup-to be no likelihood of its reestablishment, no order will be made hereinwith respect to it.The effect and consequences of the respondents'domination, interference wvith,_ and support of the Associations, aswell as the continued recognition of the Associations as the bargainingrepresentatives of their employees, constitute a continuing obstacle tothe free .exercise by the employees of their right to self-organizationand to bargain collectively through representatives of their own choos-ing.Because of the respondents' illegal. conduct, the Associations areincapable of serving the employees as a genuine collective bargainingagency.Moreover, the continued recognition of the Associationswould be obstructive of the free exercise by the employees of the rightsguaranteed to them by the Act.Accordingly, we shall order therespondents to cease and desist from recognizing the Associations, orany reorganization thereof, as the representatives of any of the em-ployees at the New Jersey Works for the purpose of dealing with thema'Certain allegations of the complaint are not supported by (tile evidence.The recorddoes not support the allegation in paragraph 14 of the complaint that the respondents"(lid solicit, permit and acquiesce in-the solicitation of membership in said Associationsduring working hours" ; nor does it support the allegation that the respondents "did andcontinue to interfere with the administration of the respective Associations by holdingout to employee representatives of the Associations greater prospects of promotion tosupervisory status than to other employees." 61--:concerning grievances; labor disputes, wages, rates of pay,: hours ofemployipent,'or other conditions of employment, and to disestablish.the Associations as such representatives. G2Under the facts found, the contracts w itli'-the :Associations -consti-tuted and were part of the unfair labor practices.We shall there-fore order the respondents to cease and desist from giving effect to the.contracts with the Associations signed on or about December 8, 1937, -aswell 'as to any extension, renewal, modification, or supplementthereof, and any superseding contracts which may now be. in force.Nothing herein shall be taken to require the respondents to-vary thosewages, hours, seniority, and other such substantive features of theirrelations with the employees .themselves which the respondents haveestablished- in, the,performance of the contracts or as they have beenextended, renewed,.inocli:fied,,sup.plemented, or superseded.Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following :-CONCLUSIONS OF LAW1.Congress of Industrial Organizations, Bayway Refinery Em-ployees' Association, Bayonne Refinery' Employees' Association, andEagle Refinery Employees' Association are labor organizations, andIndustrial Representation Plan was a labor organization, within themeaning of Section 2 (5) of the Act.2.By dominating and interfering with the administration of theIndustrialRepresentation Plan, arid- with the formation and admin-istration of Bayway Refinery Employees' Association, Bayonne Re=finery Employees' Association, and Eagle Refinery Employees' Asso-ciation, and by contributing support thereto, the respondents haveengaged in, and as to the Associations are engaging in, unfair laborpractices, within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing their employees inthe exercise of the rights guaranteed in Section 7 of- the Act, the re-'spondents have engaged in and are engaging in unfair labor practices,within the meaning..of Section 8 (1) of the Act.6'The respondents in their brief contend that disestablishment and withdrawal of recog-nition from the associations will not effectuate the policies of the Act because,inter elia,"front the inception of the Plan in 1918 and continuing after it ceased. to exist throughthe Associations to the date of the hearing, there have been no labor disputes at the NewJerseyworks.. .The Supreme Court ruledon a similarcontention inN. T,. R. B. v.Newport,NewsShipbuilding an(I Dry Dock Co.,citedsupra,in the following language:"The Court below agreed with the respondent that, as the Committee had operated tothe apparent satisfaction of the employees; as serious labor disputes had not occurredduring its existence; and as the amen at an election held under the auspices of the Com-mittee had signified their desire for its continuance, it would be a proper medium andone which the employer might continue to recognize for the adjustment of labor disputes.The difficulty with the position" is that the provisions of the statute preclude such a dispo-sition of the case . . . In applying the statutory test of independence it is immaterialthat the plan had in fact not engendered, or indeed, had obviated, serious labor disputesin the past." .62DECIS1ONS u F - VAT1GIAL' LABOR'.-RELATIONS BOARD4.The' aforesaid ,unfair labor, practices are unfair labor practices,affecting commerce, within the meaning of Section 2. (6) and (7) of.the . Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,,the National Labor Relations Board hereby orders that the respond-ents, 'Standard Oil Company -and Standard Oil Company of NewJersey; and their respective officers, agents, successors, and assigns,-shall::L. Cease and desist from:(a)'Dominating or interfering with the formation or administra-tion of Bayway Refinery Employees' Association,. Bayonne RefineryEmployees' Association, and Eagle Refinery Employees' Association,or any labor organization of their employees, and from contributing.support to Bayway Refinery Employees' Association, Bayonne Re-finery Employees' Association, and Eagle Refinery Employees' Asso-ciation, or to any other labor organization of their employees;(b)Recognizing or in any manner dealing with Bayway RefineryEmployees' Association, Bayonne Refinery Employees' Association,and Eagle-Refinery Employees' Association, or any reorganization orsuccessor thereof, as representatives of-any of their employees for thepurpose of dealing with the respondents concerning grievances,-labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment;(c)Giving effect to any and all contracts, or supplements theretoor modifications thereof, or any superseding contracts, with BaywayRefinery Employees' Association, Bayonne Refinery Employees' As-sociation, and Eagle Refinery Employees' Association;(d) In any other manner interfering With, restraining, or coercingtheir employees in the exercise of the right to self-organization,, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaiiiiiig or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds. will.effectuate the policies of the Act':(a)Withdraw all recognition from Bayway Refinery Employees'Association,' Bayonne Refinery Employees'. Association, and EagleRefinery Employees' Association as the representative of any of theemployees of the New Jersey Works for the purpose of dealing with,the respondents concerning grievances. labor disputes, wages, rates.of pay, hours of employment, or other conditions of employment, and STANDARD OIL COMPANY63completely disestablish said Bayway Refinery Employees'. Associa-tion, Bayonne Refinery Employees' Association,' and Eagle RefineryEmployees' Association as such representatives;(b)Post immediately in conspicuous places throughout the plantsof the New Jersey Works It Linden,. Bayonne, and Jersey City, New.Jersey, and maintain for a period of at least sixty .(60) consecutivedays from the date of posting; notices to their employees stating thatthe respondents will not engage in the conduct from which they areordered to cease and desist'in paragraph 1 (a), (b), (c), and (d) of-this Order, and that they will take the affirmative action set forth inparagraph 2 (a) of this Order.(c)Notify the Regional Director. for the Second Region in writingwithin ten (10) days from the date of this Order, what steps the re-spondents have taken to comply herewith.MR. GFRARD D. REILLY took no part in the consideration of the aboveDecision and Order.